Exhibit 10.1

--------------------------------------------------------------------------------

 

EXECUTION

ORIGINAL

 

ASSET PURCHASE AGREEMENT

 

Dated as of September 30, 2004

 

by and among

 

DEMAND MANAGEMENT, INC.

(a Georgia corporation)

(as Purchaser)

 

and

 

DEMAND MANAGEMENT, INC.

(a Missouri corporation)

(as Seller)

 

and

 

STEPHEN JOHNSTON and

MICHAEL CAMPBELL

(as Shareholders)

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

1.    DEFINITIONS    1      1.1    Defined Terms    1      1.2    Additional
Defined Terms    7      1.3    Construction    9      1.4    Schedules and
Exhibits    9      1.5    Knowledge    10 2.    SALE AND TRANSFER OF ASSETS;
CLOSING    10      2.1    Assets To Be Sold    10      2.2    Excluded Assets   
11      2.3    Consideration for the Assets    12      2.4    Liabilities    13
     2.5    Allocation    15      2.6    Closing    15      2.7    Closing
Obligations    15      2.8    Calculation and Payment of Any Adjustment Amount
   17      2.9    Adjustment Procedure    18      2.10    Consents    19 3.   
REPRESENTATIONS OF SELLER    19      3.1    Authority and Enforceability    19  
   3.2    Consents and Approvals; No Violations    20      3.3    Existence and
Good Standing of DMI    20      3.4    Capital Stock    21      3.5   
Subsidiaries and Investments    21      3.6    Financial Statements; Accounts
Receivable; Working Capital    23      3.7    Liabilities    24      3.8   
Books and Records    24      3.9    Title to Personal Properties    25      3.10
   Owned Real Property    25      3.11    Leased Real Property    25      3.12
   Material Contracts    26      3.13    Litigation    27      3.14    Taxes   
27      3.15    Insurance    29      3.16    Intellectual Property    30     
3.17    Compliance with Laws    34      3.18    Suppliers, VARs, and Customers
   34      3.19    Employment Relations    35      3.20    Employee Benefit
Plans    36      3.21    Environmental Laws and Regulations    41      3.22   
Interests in Clients, Suppliers, Etc.    41

 

i



--------------------------------------------------------------------------------

     3.23    Bank Accounts and Powers of Attorney    42      3.24    Permits   
42      3.25    No Changes Since Balance Sheet Date    42      3.26   
Disclosure    45      3.27    Government Contracts    45      3.28    Warranty
Claims    45      3.29    Brokers’ or Finders’ Fees    46 4.    REPRESENTATIONS
OF NEWCO    46      4.1    Existence and Good Standing of NEWCO; Power and
Authority    46      4.2    Consents and Approvals; No Violations    47      4.3
   Brokers’ or Finders’ Fees    47 5.    COVENANTS OF DMI    47      5.1   
Conduct of Business of DMI    47      5.2    Exclusive Dealing    50      5.3   
Review of DMI    51      5.4    Commercially Reasonable Efforts    51      5.5
   Public Announcements    52      5.6    Notification of Certain Matters    52
     5.7    Intercompany Accounts    52      5.8    Noncompetition;
Nonsolicitation; Nondisclosure; Nondisparagement    52      5.9   
Non-Solicitation of Employees    55      5.10    Employee Matters    55 6.   
CONDITIONS TO NEWCO’S OBLIGATIONS    55      6.1    Truth of Representations and
Warranties    55      6.2    Performance of Agreements    56      6.3    Opinion
of DMI’s Counsel    56      6.4    Good Standing and Other Certificates    56  
   6.5    No Material Adverse Change    56      6.6    No Litigation    56     
6.7    No Injunctions    57      6.8    Other Consents and Approvals    57     
6.9    Statutes; Orders    57      6.10    Proceedings    57      6.11   
Employment Agreements    57      6.12    Amended Returns    57      6.13   
Prior Tax Agreements    57      6.14    Landlord Consents; Estoppel Certificates
   57      6.15    Customer Relationships    58 7.    CONDITIONS TO DMI’S
OBLIGATIONS    58      7.1    Truth of Representations and Warranties    58     
7.2    Performance of Agreements    58      7.3    No Injunctions    58      7.4
   Governmental Approvals    58

 

ii



--------------------------------------------------------------------------------

     7.5    Statutes; Orders    58      7.6    Proceedings    58 8.   
ADDITIONAL COVENANTS OF PARTIES    59      8.1    Employees And Employee
Benefits    59      8.2    Payment Of All Taxes Resulting From Sale Of Assets By
DMI    61      8.3    Payment Of Other Retained Liabilities    61      8.4   
Restrictions On DMI Dissolution And Distributions    62      8.5    Removing
Excluded Assets    62      8.6    Reports And Returns    62      8.7   
Assistance In Proceedings    62      8.8    Customer And Other Business
Relationships    62      8.9    Retention Of And Access To Records    63     
8.10    Further Assurances    63      8.11    Maintenance    63      8.12   
Name Change    63 9.    SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION    64     
9.1    Survival of Representations    64      9.2    Indemnification    64     
9.3    Indemnification Procedure    65      9.4    Third Party Claims    66 10.
   TERMINATION AND ABANDONMENT    68      10.1    Termination    68      10.2   
Effect of Termination    69 11.    MISCELLANEOUS    69      11.1    Expenses   
69      11.2    Governing Law    69      11.3    Jurisdiction    69      11.4   
Notices    70      11.5    Assignment; Parties in Interest    71      11.6   
Counterparts    71      11.7    Entire Agreement    71      11.8    Amendments
   71      11.9    Severability    71      11.10    Third Party Beneficiaries   
72      11.11    No Strict Construction    72      11.12    Waiver of Jury Trial
   72

 

Schedule 2.1(x)

  Claims Against Third Parties Relating to the Assets

Schedule 2.2(iv)

  Deposits, Prepaid Expenses, and Claims for Refunds and Rights to Offset

Schedule 2.2(xi)

  Excluded Property and Assets

Schedule 2.3(c)(i)

  Accounts of DMI

 

iii



--------------------------------------------------------------------------------

Schedule 2.4(a)(iii)   Liability to Customers for Nondelinquent Orders Schedule
2.4(a)(vi)   Other Liability of DMI Schedule 2.5   Purchase Price Allocation
Schedule 3.2(a)   Exceptions to Consents and Approvals Schedule 3.2(b)  
Exceptions for Filings and Approvals Schedule 3.5(a)   States of Formation of
DMI’s Subsidiaries Schedule 3.5(b)   Jurisdictions Where Subsidiaries are
Qualified to Do Business Schedule 3.5(c)   Capitalization of Subsidiaries
Schedule 3.5(d)   Equity Ownership of DMI and Subsidiaries Schedule 3.9   Title
to Personal Properties Schedule 3.10   Owned Real Property Schedule 3.11  
Leased Real Property Schedule 3.12(a)   Material Contracts Schedule 3.13  
Litigation Schedule 3.14(a)   Tax Returns Schedule 3.14(b)   Payment of Taxes
Schedule 3.14(c)(i)   Tax Matters – Audit or Examination by Tax Authorities
Schedule 3.14(c)(ii)   Tax Matters – Agreements or Waivers Relating to Payment
or Collection Schedule 3.14(c)(v)   Tax Matters – Other Jurisdictions Schedule
3.14(d)(i)   Report of Alston & Bird LLP re: International Tax; State and Local
Tax Schedule 3.14(d)(ii)   Exceptions to International Tax; State and Local Tax
Schedule 3.15   Insurance Policies and Pending Claims Schedule 3.16(a)  
Intellectual Properties Owned by DMI Schedule 3.16(b)   Intellectual Property
Licensed by DMI Schedule 3.16(c)   Licensee License Agreements Schedule 3.16(e)
  Exceptions to Registrations Schedule 3.16(h)   Exceptions to Rights to Use
Schedule 3.16(i)   Notice of Claims Schedule 3.16(j)   Claims Made Schedule
3.16(l)   Source Codes Schedule 3.16(m)   Software Schedule 3.16(n)   Exceptions
to Rights to Internet Domain Names Schedule 3.18(a)   Suppliers Schedule 3.18(b)
  VARs Schedule 3.18(c)   Customers Schedule 3.20(a)   Employee Benefit Plans
Schedule 3.21   Environmental Laws and Regulations Schedule 3.22   Interests in
Clients, Suppliers, Etc. Schedule 3.23   Bank Accounts and Powers of Attorney
Schedule 3.24   Permits and Pending Applications Schedule 3.25   Material
Adverse Changes Schedule 3.27   Government Contracts Schedule 3.28   Warranty
Claims Schedule 4.2(a)   Exceptions to Consents and Approvals – NEWCO Schedule
4.2(b)   Exceptions to Filings and Approvals — NEWCO Schedule 6.11   Persons
Executing Employment Agreements

 

iv



--------------------------------------------------------------------------------

Exhibit 2.7(a)(i)   Bill of Sale Exhibit 2.7(a)(ii)   Assignment and Assumption
Agreement Exhibit 2.7(a)(iii)   Assignment and Assumption of Lease Exhibit
2.7(a)(iv)(A)   Assignment of Copyrights Exhibit 2.7(a)(iv)(C)   Assignment of
Service Marks and Trademarks Exhibit 2.7(a)(vi)   Employment Agreement – Michael
Campbell Exhibit 2.7(a)(vii)   Escrow Agreement Exhibit 6.3   Form of DMI’s
Counsel Legal Opinion Exhibit 9.3(a)   Certificate - Indemnification

 

v



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of September 30, 2004,
is by and among:

 

  (i) Demand Management, Inc., a Georgia corporation (“NEWCO”), which is a
wholly-owned subsidiary of Logility, Inc., a Georgia corporation;

 

  (ii) Demand Management, Inc., a Missouri corporation (“DMI”);

 

  (iii) Stephen Johnston, a resident of the State of Missouri (“Johnston”); and

 

  (iv) Michael Campbell, a resident of the State of Missouri (“Campbell”).

 

Johnston and Campbell may be individually referred to as a “Shareholder” or
collectively as the “Shareholders.” NEWCO, DMI, and the Shareholders may be
referred to individually as a “Party” or collectively as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, Johnston and Campbell own collectively twenty thousand (20,000) shares
of the common stock, par value one dollar ($1.00) per share, of DMI, which
shares constitute one hundred percent (100%) of the issued and outstanding
shares of capital stock of DMI;

 

WHEREAS, DMI desires to sell, and NEWCO desires to purchase, certain assets of
DMI for the consideration and on the terms set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises hereinafter contained, and other good and valuable consideration, the
receipt and sufficiency of which the Parties hereby acknowledge, the Parties,
intending to be legally bound, hereby agree as follows:

 

1. DEFINITIONS.

 

1.1 Defined Terms. When used in this Agreement, the following terms shall have
the respective meanings specified therefor below.

 

“Best Efforts” shall mean the efforts that a prudent Person desirous of
achieving a result would use in similar circumstances to achieve that result as
expeditiously as possible; provided, however, that a Person required to use Best
Efforts under this Agreement will not be thereby required to take actions that
would result in a material adverse change in the benefits to such Person of this
Agreement and the transactions contemplated by this Agreement or to dispose of
or make any change to its business, expend any material funds or incur any other
material burden.

 

“Breach” shall mean any breach of, or any inaccuracy in, any representation or
warranty or any breach of, or failure to perform or comply with, any covenant or
obligation, in or of this Agreement or any other Contract, or any event that
with the passing of time or the giving of notice, or both, would constitute such
a breach, inaccuracy, or failure.



--------------------------------------------------------------------------------

“Business Day” shall mean any day, other than a Saturday, Sunday or a day on
which banks located in Atlanta, Georgia, shall be authorized or required by law
to close.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“DMI’s Intellectual Property” shall mean any Intellectual Property or rights
thereto, owned by DMI or any of its Subsidiaries or used or held for use in
connection with the business of DMI or any of its Subsidiaries.

 

“DMI’s Property” shall mean any real property and improvements owned (directly,
indirectly, or beneficially), leased, used, operated or occupied by DMI or its
Subsidiaries.

 

“Environmental, Health and Safety Liabilities” shall mean any cost, damages,
expense, liability, obligation, or other responsibility arising from or under
any Environmental Law or any other Law, including those consisting of or
relating to:

 

  (i) any environmental, health, or safety matter or condition (including
on-site or off-site contamination, occupational safety and health and regulation
of any chemical substance or product);

 

  (ii) any fine, penalty, judgment, award, settlement, Proceeding, damages,
loss, claim, demand, or response, remedial or inspection cost or expense arising
under any Environmental Law or Occupational Safety and Health Law;

 

  (iii) financial responsibility under any Environmental Law or other Law for
cleanup costs or corrective action, including any cleanup, removal, containment,
or other remediation or response actions (“Cleanup”) required by any
Environmental Law or other Law (whether or not such Cleanup has been required or
requested by any Governmental or Regulatory Authority or any other Person) and
for any natural resource damages; or

 

  (iv) any other compliance, corrective, or remedial measure required under any
Environmental Law or other Law.

 

The terms “removal,” “remedial” and “response action” include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (CERCLA).

 

“Environmental Law” shall mean any Law, Order, or other requirement of law,
including any principle of common law, relating to the protection of human
health or the environment, or to the manufacture, use, transport, treatment,
storage, disposal, release, or threatened release of petroleum products,
asbestos, urea formaldehyde insulation, polychlorinated biphenyls or any
substance listed, classified or regulated as hazardous or toxic, or any similar
term, under such Environmental Law.

 

2



--------------------------------------------------------------------------------

“GAAP” shall mean U.S. generally accepted accounting principles.

 

“Governmental or Regulatory Authority” shall mean any instrumentality,
subdivision, court, administrative agency, commission, official or other
authority of the United States or any other country or any state, province,
prefect, municipality, locality, or other government or political subdivision
thereof, or any quasi-governmental or private body exercising any regulatory,
taxing, importing, or other governmental or quasi-governmental authority.

 

“Indebtedness” of any Person shall mean and include:

 

  (i) indebtedness for borrowed money or indebtedness issued or incurred in
substitution or exchange for indebtedness for borrowed money,

 

  (ii) amounts owing as deferred purchase price for property or services,
including all seller notes and “earn-out” payments,

 

  (iii) indebtedness evidenced by any note, bond, debenture, mortgage, or other
debt instrument or debt security,

 

  (iv) commitments or obligations by which such Person assures a creditor
against loss (including contingent reimbursement obligations with respect to
letters of credit),

 

  (v) indebtedness secured by a Lien on assets or properties of such Person,

 

  (vi) obligations or commitments to repay deposits or other amounts advanced by
and owing to third parties,

 

  (vii) obligations under any interest rate, currency, or other hedging
agreement,

 

  (viii) any obligation to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, which
such obligation is required to be treated as a capitalized lease under GAAP, or

 

  (ix) guarantees or other contingent liabilities (including so called
take-or-pay or keep-well agreements) with respect to any indebtedness,
obligation, claim, or liability of any other Person of a type described in
clauses (i) through (viii) above.

 

Indebtedness shall not, however, include accounts payable to trade creditors and
accrued expenses arising in the Ordinary Course of Business consistent with past
practice and shall not include the endorsement of negotiable instruments for
collection in the Ordinary Course of Business.

 

3



--------------------------------------------------------------------------------

“Intellectual Property” shall mean any of the following:

 

  (i) U.S. and non-U.S. patents, and with respect to either, applications and
statutory invention registrations, including reissues, divisions, continuations,
continuations in part, extensions, and reexaminations thereof;

 

  (ii) registered and unregistered trademarks, service marks, and other indicia
of origin, pending trademark, and service mark registration applications, and
intent-to-use registrations or similar reservations of marks;

 

  (iii) registered and unregistered copyrights and mask works, and applications
for registration of either;

 

  (iv) Sites;

 

  (v) trade secrets and proprietary information not otherwise listed in (i)
through (iv) above, including unpatented inventions, invention disclosures,
moral and economic rights of authors and inventors (however denominated),
confidential information, technical data, customer lists, corporate and business
names, trade names, trade dress, brand names, know-how, show-how, mask works,
formulae, methods (whether or not patentable), designs, processes, procedures,
technology, source codes, object codes, computer Software programs, databases,
data collections and other proprietary information or material of any type, and
all derivatives, improvements and refinements thereof, howsoever recorded, or
unrecorded; and

 

  (vi) any good will associated with any of the foregoing.

 

“Law” shall mean any statute, law, ordinance, rule or regulation of any
Governmental or Regulatory Authority.

 

“Liability” shall mean, with respect to any Person, any liability or obligation
of such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.

 

“Liens” shall mean liens, security interests, options, rights of first refusal,
claims, easements, mortgages, charges, indentures, deeds of trust, rights of
way, restrictions on the use of real property, encroachments, licenses to third
parties, leases to third parties, security agreements, or any other encumbrances
and other restrictions or limitations on use of real or personal property or
irregularities in title thereto.

 

“Material Adverse Change” or “Material Adverse Effect” shall mean:

 

  (i) when used with respect to DMI, any materially adverse change in or effect
on the business, assets, liabilities, results of operation, condition (financial
or otherwise),

 

4



--------------------------------------------------------------------------------

or prospects of DMI and its Subsidiaries, taken as a whole, other than changes
or effects relating to general economic conditions, or general conditions in the
information technology infrastructure management services industry, in each
case, that do not disproportionately affect DMI and its Subsidiaries, or

 

  (ii) when used with respect to NEWCO or DMI, as the case may be, any
materially adverse change in or effect on (including any material delay) the
ability of NEWCO or DMI, as the case may be, to perform its obligations under
this Agreement.

 

“Order” shall mean any judgment, order, injunction, decree, writ, permit, or
license of any Governmental or Regulatory Authority or any arbitrator.

 

“Ordinary Course of Business” shall mean actions taken by a Person if such
actions:

 

  (i) are consistent in nature, scope, and magnitude with the past practices of
such Person and are taken in the ordinary course of the normal, day-to-day
operations of such Person;

 

  (ii) do not require authorization by the board of directors or shareholders of
such Person (or by any Person or group of Persons exercising similar authority)
and do not require any other separate or special authorization of any nature;
and

 

  (iii) are similar in nature, scope, and magnitude to actions customarily
taken, without any separate or special authorization, in the ordinary course of
the normal, day-to-day operations of other Persons that are in the same line of
business as such Person.

 

“Permitted Liens” shall mean (i) Liens reflected in the Balance Sheet, (ii)
Liens consisting of zoning or planning restrictions or regulations, easements,
Permits, restrictive covenants, encroachments and other restrictions or
limitations on the use of real property or irregularities in, or exceptions to,
title thereto which, individually or in the aggregate, do not materially detract
from the value of, or impair the use of, such property by DMI or its
Subsidiaries, and (iii) Liens for current taxes, assessments, or governmental
charges or levies not yet due and payable.

 

“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a limited liability partnership, a
trust, an incorporated organization, any other form of legal entity, and a
Governmental or Regulatory Authority.

 

“Proceeding” shall mean any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, judicial, or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted, or heard by or before, or otherwise involving, any
Governmental or Regulatory Authority.

 

5



--------------------------------------------------------------------------------

“Related Person” shall mean:

 

With respect to a particular individual:

 

  (i) each other member of such individual’s Family;

 

  (ii) any Person that is directly or indirectly controlled by any one or more
members of such individual’s Family;

 

  (iii) any Person in which members of such individual’s Family hold
(individually or in the aggregate) a Material Interest; and

 

  (iv) any Person with respect to which one or more members of such individual’s
Family serves as a director, officer, partner, executor, or trustee (or in a
similar capacity).

 

With respect to a specified Person other than an individual:

 

  (i) any Person that directly or indirectly controls, is directly or indirectly
controlled by or is directly or indirectly under common control with such
specified Person;

 

  (ii) any Person that holds a Material Interest in such specified Person;

 

  (iii) each Person that serves as a director, officer, partner, executor, or
trustee of such specified Person (or in a similar capacity);

 

  (iv) any Person in which such specified Person holds a Material Interest; and

 

  (v) any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity).

 

For purposes of this definition,

 

  (i) “control” (including “controlling,” “controlled by,” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise, and shall
be construed as such term is used in the rules promulgated under the Securities
Act of 1933 as amended;

 

  (ii) the “Family” of an individual includes (A) the individual, (B) the
individual’s spouse, (C) any other natural person who is related to the
individual or the individual’s spouse within the second degree, and (D) any
other natural person who resides with such individual; and

 

  (iii) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934) of voting
securities or other voting interests representing at least ten percent (10%) of
the outstanding voting power of a Person or equity securities or other equity
interests representing at least ten percent (10%) of the outstanding equity
securities or equity interests in a Person.

 

6



--------------------------------------------------------------------------------

“Sites” shall mean internet domain names, applications, and reservations
therefor, uniform resource locators and the corresponding Internet sites.

 

“Software” means any computer program, operating system, applications system,
firmware, or Software of any nature, whether operational, under development or
inactive, including all object code, source code, technical manuals, user
manuals and other documentation therefor, whether in machine-readable form,
programming language, or any other language or symbols, and whether stored,
encoded, recorded, or written on disk, tape, film, memory device, paper, or
other media of any nature.

 

“Subsidiary” shall mean, with respect to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether at the time stock of any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is owned by such Person directly or indirectly through one or
more Subsidiaries of such Person and (ii) any partnership, association, joint
venture, or other entity in which such Person directly or indirectly through one
or more Subsidiaries of such Person has more than a 50% equity interest.

 

“Taxes” shall mean all taxes, assessments, charges, duties, fees, levies, or
other governmental charges, including all federal, state, local, foreign, and
other income, franchise, profits, gross receipts, capital gains, capital stock,
transfer, sales, use, value added, occupation, property, excise, severance,
windfall profits, stamp, license, payroll, social security, withholding and
other taxes, assessments, charges, duties, fees, levies, or other governmental
charges of any kind whatsoever (whether payable directly or by withholding and
whether or not requiring the filing of a Return (as defined below)), all
estimated taxes, deficiency assessments, additions to tax, penalties and
interest and shall include any liability for such amounts as a result either of
being a member of a combined, consolidated, unitary or affiliated group or of a
contractual obligation to indemnify any Person or other entity.

 

“Working Capital” shall mean the current assets of an entity, less the current
liabilities of such entity, determined in accordance with GAAP and in a manner
consistent with the policies and principles used by such entity in connection
with the preparation of its financial statements, including its balance sheet.
Current assets shall include cash and cash equivalents, accounts receivable,
prepaid expenses and other prepaid items, inventory, and other current assets.
Current liabilities shall include accounts payable and other current liabilities
and shall not include the current portion of long-term Indebtedness of the
entity.

 

1.2 Additional Defined Terms. In addition to the terms defined in Section 1.1,
the following terms shall have the respective meanings assigned thereto in the
sections indicated below.

 

Defined Term

--------------------------------------------------------------------------------

  

Section

--------------------------------------------------------------------------------

Active Employees

   Section 8.1(a)

Adjustment Amount

   Section 2.8

Agreed Claims

   Section 9.3(c)

Agreement

   Preamble

 

7



--------------------------------------------------------------------------------

Allocation

   Section 2.5

Assets

   Section 2.1

Assignment and Assumption Agreement

   Section 2.7(a)(ii)

Assumed Liabilities

   Section 2.4(a)

Balance Sheet

   Section 3.6(a)

Balance Sheet Date

   Section 3.6(a)

Bill of Sale

   Section 2.7(a)(i)

Campbell

   Preamble

Cash Adjustment

   Section 2.8(a)

Certificate

   Section 9.3(a)

Closing

   Section 2.6

Closing Balance Sheet

   Section 2.9(a)

Closing Cash

   Section 2.3(a)

Closing Date

   Section 2.6

Closing Financial Statements

   Section 2.9(a)

Closing Working Capital

Competing Business

Confidential Information

  

Section 2.9(a)

Section 5.8(b)

Section 5.8(d)

Contract

   Section 3.2(a)

DMI

   Preamble

DMI Contract

   Section 3.12(a)

DMI Indemnitee

DMI’s Software

  

Section 9.2(b)

Section 3.16(m)(i)

DSE

   Section 5.7

Employment Agreement

   Section 2.7(a)(vi)

Employee Benefit Plans

   Section 3.20(a)

ERISA

   Section 3.20(a)

Escrow Agreement

Estimated Cash

Estimated Working Capital

  

Section 2.7(a)(vii)

Section 2.3(b)

Section 2.3(b)

Excluded Assets

General Escrow Amount

GTSA

  

Section 2.2

Section 2.3(c)

Section 5.8(c)

Hired Active Employee

   Section 8.1(b)(i)

Independent Accountant

   Section 2.9(c)

Indemnified Party

   Section 9.3(a)

Indemnifying Party

   Section 9.3(a)

IRS

   Section 3.20(c)

Johnston

   Preamble

NEWCO

   Preamble

NEWCO Indemnitee

   Section 9.2(a)

Losses

   Section 9.2(a)

Monthly Financial Statements

   Section 5.3(c)

Multiemployer Plan

   Section 3.20(c)

Party

   Preamble

 

8



--------------------------------------------------------------------------------

PBGC

   Section 3.20(c)

Permit

   Section 3.24

Pre-Closing Periods

   Section 3.14(b)

Purchase Price

   Section 2.3

Restricted Contracts

   Section 2.10

Restricted Party

   Section 5.8(b)

Retained Liabilities

   Section 2.4(b)

Returns

   Section 3.14(a)

Shareholder

   Preamble

Single Employer Plan

   Section 3.20(e)

Tax Escrow Amount

   Section 2.3(c)

Unaudited Estimated Balance Sheet

   Section 3.6(a)

Unaudited Estimated Balance Sheet Date

VAR

  

Section 3.6(a)

Section 3.18(b)

VEBAs

   Section 3.20(a)

WARN

   Section 3.19(l)

Warranty Claims

Working Capital Adjustment

  

Section 3.28

Section 2.8(a)

 

1.3 Construction. In this Agreement, unless the context otherwise requires:

 

(a) any reference in this Agreement to “writing” or comparable expressions
includes a reference to facsimile transmission or comparable means of
communication;

 

(b) words expressed in the singular number shall include the plural and vice
versa, words expressed in the masculine shall include the feminine and neuter
gender and vice versa;

 

(c) references to Sections, Exhibits, Schedules, and Recitals are references to
sections, exhibits, schedules, and recitals of this Agreement;

 

(d) reference to “day” or “days” are to calendar days;

 

(e) this “Agreement” or any other agreement or document shall be construed as a
reference to this Agreement or, as the case may be, such other agreement or
document as the same may have been, or may from time to time be, amended,
varied, novated, or supplemented; and

 

(f) “include,” “includes,” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
similar import.

 

1.4 Schedules and Exhibits. The Schedules and Exhibits to this Agreement are
incorporated into and form an integral part of this Agreement. If an Exhibit is
a form of agreement, such agreement, when executed and delivered by the parties
thereto, shall constitute a document independent of this Agreement.

 

9



--------------------------------------------------------------------------------

1.5 Knowledge. Where any representation or warranty contained in this Agreement
is expressly qualified by reference to the knowledge of DMI, DMI confirms that
it has made due and diligent inquiry as to the matters that are the subject of
such representations and warranty.

 

2. SALE AND TRANSFER OF ASSETS; CLOSING.

 

2.1 Assets To Be Sold. Upon the terms and subject to the conditions set forth in
this Agreement, at the Closing, but effective as of the Closing Date, DMI shall
sell, convey, assign, transfer, and deliver to NEWCO, and NEWCO shall purchase
and acquire from DMI, free and clear of any Liens other than Permitted Liens,
all of DMI’s right, title, and interest in and to the following property and
assets, real, personal, or mixed, tangible and intangible, of DMI, of every kind
and description, wherever located (but excluding the Excluded Assets):

 

  (i) all real property, including the real property described in Schedule 3.10;

 

  (ii) all tangible personal property, including those items described in
Schedule 3.9;

 

  (iii) all inventories;

 

  (iv) all accounts receivable;

 

  (v) all written Contracts listed in Schedule 3.12(a); all oral Contracts
specifically listed on Schedule 3.12(a); and all outstanding offers or
solicitations made by or to DMI to enter into any Contract, as specifically
listed on Schedule 3.12(a);

 

  (vi) all Permits and all pending applications therefor or renewals thereof;

 

  (vii) all data and records related to the operations of DMI, including client
and customer lists and records, referral sources, research and development
reports and records, production reports and records, service and warranty
records, equipment logs, operating guides and manuals, financial and accounting
records, creative materials, advertising materials, promotional materials,
studies, reports, correspondence and other similar documents and records and
(subject to any federal, state, local, municipal, foreign, international,
multinational or other constitution, law, ordinance, principle of common law,
code, regulation, statute or treaty) copies of all personnel records and other
records described in Section 2.2(vii) of this Agreement;

 

  (viii) all of the intangible rights and property of DMI, including
Intellectual Property, going concern value, goodwill, telephone, telecopy, and
e-mail addresses and listings, and those items listed in Schedules 3.16(a) and
(c);

 

  (ix) all insurance benefits, including rights and proceeds, arising from or
relating to the Assets or the Assumed Liabilities prior to the Closing Date,
unless expended in accordance with this Agreement;

 

10



--------------------------------------------------------------------------------

  (x) all claims of DMI against third parties relating to the Assets, whether
choate or inchoate, known or unknown, contingent or noncontingent, including all
such claims listed in Schedule 2.1(x); and

 

  (xi) all rights of DMI relating to deposits and prepaid expenses, claims for
refunds and rights to offset in respect thereof that are not listed in Schedule
2.2(iv) and that are not excluded under Section 2.2(viii).

 

All of the property and assets to be transferred to NEWCO under this Agreement
are referred to collectively in this Agreement as the “Assets.”

 

Notwithstanding the foregoing, the transfer of the Assets pursuant to this
Agreement shall not include the assumption of any Liability related to the
Assets unless NEWCO expressly assumes that Liability pursuant to Section 2.4(a)
of this Agreement.

 

2.2 Excluded Assets. Notwithstanding anything to the contrary contained in
Section 2.1 or elsewhere in this Agreement, the following assets of DMI
(collectively, the “Excluded Assets”) are not part of the sale and purchase
contemplated under this Agreement, are excluded from the Assets, and shall
remain the property of DMI after the Closing:

 

  (i) all cash, cash equivalents, and short-term investments;

 

  (ii) all minute books, stock records, and corporate seals;

 

  (iii) the shares of capital stock of DMI held in treasury;

 

  (iv) those rights relating to deposits and prepaid expenses and claims for
refunds and rights to offset in respect thereof listed in Schedule 2.2(iv);

 

  (v) all insurance policies and rights thereunder (except to the extent
specified in Section 2.1(ix) and (x) of this Agreement);

 

  (vi) all of the DMI Contracts, except those listed in Schedule 3.12(a);

 

  (vii) all personnel records and other records that DMI is required by law to
retain in its possession;

 

  (viii) all claims for refund of Taxes and other governmental charges of
whatever nature;

 

  (ix) all rights in connection with, and assets of, the Employee Benefit Plans;

 

  (x) all rights of DMI under this Agreement, the Bill of Sale, the Assignment
and Assumption Agreement, and the Escrow Agreement; and

 

  (xi) the property and assets expressly designated in Schedule 2.2(xi).

 

11



--------------------------------------------------------------------------------

2.3 Consideration for the Assets.

 

  (a) Purchase Price. The consideration for the Assets (the “Purchase Price”)
will be:

 

  (i) Nine Million Five Hundred Thousand Dollars ($9,500,000.00), adjusted by:

 

  (A) adding the amount of Closing Working Capital (defined in Section 2.9(a) of
this Agreement) (if it is a positive number) or subtracting the amount of
Closing Working Capital (if it is a negative number) and

 

  (B) subtracting the amount of cash, cash equivalents, and short-term
investments, as reflected on each of the Closing Financial Statements (“Closing
Cash”), and

 

  (ii) the assumption of the Assumed Liabilities.

 

(b) Calculation of Payments at Closing. At least two (2) Business Days, but not
more than five (5) Business Days prior to the Closing Date, the Parties shall
review the Unaudited Estimated Balance Sheet (unless a more recent balance sheet
is available, in which case the Parties shall use said balance sheet) and
determine:

 

  (i) the sum of the cash, cash equivalents, and short-term investments, as
reflected on the Unaudited Estimated Balance Sheet (the “Estimated Cash”), and

 

  (ii) the amount of Working Capital reflected on the Unaudited Estimated
Balance Sheet (the “Estimated Working Capital”); provided, however, that, in
calculating the amount of Estimated Working Capital, the amount of Working
Capital will assume the recognition of revenue related to the provision of
maintenance services in connection with the DMI Software that was recognized
consistent with the past practices of DMI.

 

(c) Disbursements of Payments at Closing. At the Closing, in accordance with
Section 2.7(b) of this Agreement, NEWCO shall deliver to DMI the Purchase Price,
with adjustments, as follows:

 

  (i) by wire transfer to the account of DMI as set forth on Schedule 2.3(c)(i),
the sum of Seven Million Nine Hundred Sixty-seven Thousand Dollars
($7,967,000.00), adjusted by:

 

  (A) adding the amount of Estimated Working Capital (if it is a positive
number) or subtracting the Estimated Working Capital (if it is a negative
number) and

 

  (B) subtracting the amount of Estimated Cash, and

 

  (ii) Five Hundred Thousand Dollars ($500,000.00) paid to the escrow agent
pursuant to the Escrow Agreement as the “General Escrow Amount,” as defined in
the Escrow Agreement;

 

  (iii) One Million Thirty-three Thousand Dollars ($1,033,000.00) paid to the
escrow agent pursuant to the Escrow Agreement as the “Tax Escrow Amount,” as
defined in the Escrow Agreement; and

 

12



--------------------------------------------------------------------------------

  (iv) the balance of the Purchase Price by the execution and delivery of the
Assignment and Assumption Agreement.

 

(d) Payment Adjustments. If necessary, the amount paid at Closing shall be
adjusted to reflect the amount of the Purchase Price, and said adjustment, if
any, shall be paid in accordance with Section 2.8 of this Agreement.

 

2.4 Liabilities.

 

(a) Assumed Liabilities. On the Closing Date, NEWCO shall assume and agree to
discharge only the following Liabilities of DMI (the “Assumed Liabilities”):

 

  (i) any trade account payable reflected on the Unaudited Estimated Balance
Sheet (other than a trade account payable to any Shareholder or a Related Person
of DMI or any Shareholder) that remains unpaid at, and is not delinquent as of,
the Closing Date;

 

  (ii) any trade account payable (other than a trade account payable to any
Shareholder or a Related Person of DMI or any Shareholder) incurred by DMI in
the Ordinary Course of Business after the date of the Unaudited Estimated
Balance Sheet and before the Closing Date that remains unpaid at and is not
delinquent as of the Closing Date;

 

  (iii) any Liability to DMI’s customers incurred by DMI in the Ordinary Course
of Business for nondelinquent orders outstanding as of the Closing Date and
listed on Schedule 2.4(a)(iii) (other than any Liability arising out of or
relating to a Breach that occurred prior to the Closing Date);

 

  (iv) any Liability arising after the Closing Date under the DMI Contracts
described in Schedule 3.12(a) (other than any Liability arising out of or
relating to a Breach that occurred prior to the Closing Date);

 

  (v) any Liability of DMI arising after the Closing Date under any DMI Contract
described in Schedule 3.12(a) that is entered into by DMI after the date hereof
in accordance with the provisions of this Agreement (other than any Liability
arising out of, or relating to, a Breach that occurred prior to the Closing
Date); and

 

  (vi) any Liability of DMI described in Schedule 2.4(a)(vi).

 

(b) Liabilities Retained by DMI. The Retained Liabilities shall remain the sole
responsibility of, and shall be retained, paid, performed, and discharged solely
by, DMI. “Retained Liabilities” shall mean every Liability of DMI other than the
Assumed Liabilities, including:

 

  (i) any Liability arising out of or relating to products of DMI to the extent
manufactured or sold prior to the Closing Date, other than to the extent assumed
under Section 2.4(a)(iii), (iv) or (v) of this Agreement;

 

13



--------------------------------------------------------------------------------

  (ii) any Liability under any Contract assumed by NEWCO pursuant to Section
2.4(a) of this Agreement that arises after the Closing Date, but that arises out
of, or relates to, any Breach that occurred prior to the Closing Date;

 

  (iii) any Liability for Taxes, including (A) any Taxes arising as a result of
DMI’s operation of its business or ownership of the Assets prior to the Closing
Date, (B) any Taxes that will arise as a result of the sale of the Assets
pursuant to this Agreement, and (C) any deferred Taxes of any nature;

 

  (iv) any Liability under any Contract not assumed by NEWCO under Section
2.4(a), including any Liability arising out of, or relating to, DMI’s credit
facilities or any security interest related thereto;

 

  (v) any Environmental, Health and Safety Liabilities arising out of or
relating to the operation of DMI’s business or DMI’s leasing, ownership, or
operation of real property;

 

  (vi) any Liability under the Employee Benefit Plans or relating to payroll,
vacation, sick leave, workers’ compensation, unemployment benefits, pension
benefits, employee stock option or profit-sharing plans, health care plans or
benefits or any other employee plans or benefits of any kind for DMI’s employees
or former employees or both;

 

  (vii) any Liability under any employment, severance, retention, or termination
agreement with any employee of DMI or any of its Related Persons arising out of
employment with DMI;

 

  (viii) any Liability arising out of, or relating to, any DMI employee
grievance concerning DMI whether or not the affected employees are hired by
NEWCO;

 

  (ix) any Liability of DMI to any Shareholder or to any Related Person of DMI
or any Shareholder;

 

  (x) any Liability to indemnify, reimburse, or advance amounts to any officer,
director, employee, or agent of DMI;

 

  (xi) any Liability to distribute to any of DMI’s shareholders or otherwise to
apply all or any part of the consideration received under this Agreement;

 

  (xii) any Liability arising out of any Proceeding pending as of the Closing
Date;

 

  (xiii) any Liability arising out of any Proceeding commenced after the Closing
Date and arising out of, or relating to, any occurrence or event happening prior
to the Closing Date;

 

  (xiv) any Liability arising out of, or resulting from, DMI’s compliance or
noncompliance with any Law or Order of any Governmental or Regulatory Authority,
including any obligation that may be imposed upon NEWCO as a

 

14



--------------------------------------------------------------------------------

result of the failure of DMI to comply with any bulk sales, bulk transfer,
fraudulent conveyance, or similar Law of any jurisdiction that may be applicable
to some or all of the transactions contemplated by this Agreement;

 

  (xv) any Liability of DMI under this Agreement or any other document executed
in connection with the transactions contemplated by this Agreement;

 

  (xvi) any Liability arising out of, or related to, DMI’s infringement, or
alleged infringement, of any Intellectual Property of any other Person; and

 

  (xvii) any Liability of DMI based upon DMI’s acts or omissions occurring after
the Closing Date.

 

2.5 Allocation. The Purchase Price shall be allocated in accordance with
Schedule 2.5 (the “Allocation”). After the Closing, the Parties shall make
consistent use of the Allocation, fair market value, and useful lives specified
in Schedule 2.5 for all Tax purposes and in all filings, declarations, and
reports with the IRS in respect thereof, including the reports required to be
filed under Section 1060 of the Code. NEWCO shall prepare and deliver IRS Form
8594 to DMI within forty-five (45) days after the Closing Date to be filed with
the IRS. In any Proceeding related to the determination of any Tax, neither
NEWCO nor DMI nor Shareholders shall contend or represent that the Allocation is
not a correct allocation.

 

2.6 Closing. The purchase and sale provided for in this Agreement (the
“Closing”) will take place at the offices of NEWCO’s counsel at Suite 2000, 1201
West Peachtree Street, N.E., Atlanta, Georgia 30309, commencing at 10:00 a.m.
(local time) on September 30, 2004 (the “Closing Date”). Subject to the
provisions of Section 10, failure to consummate the purchase and sale provided
for in this Agreement on the date and time and at the place determined pursuant
to this Section 2.6 will not result in the termination of this Agreement and
will not relieve any Party of any obligation under this Agreement. In such a
situation, the Closing will occur as soon as practicable, subject to Section 10.

 

2.7 Closing Obligations. In addition to any other documents to be delivered
under other provisions of this Agreement, at the Closing:

 

(a) Deliveries of DMI and Shareholders. DMI and Shareholders, as the case may
be, shall deliver to NEWCO:

 

  (i) a bill of sale for all of the Assets that are tangible personal property
in the form of Exhibit 2.7(a)(i) (the “Bill of Sale”) executed by DMI;

 

  (ii) an assignment of all of the Assets that are intangible personal property
in the form of Exhibit 2.7(a)(ii), which assignment shall also contain NEWCO’s
undertaking and assumption of the Assumed Liabilities (the “Assignment and
Assumption Agreement”) executed by DMI;

 

  (iii) for each interest in real property identified on Schedule 3.10, a
recordable warranty deed, an Assignment and Assumption of Lease in the form of
Exhibit 2.7(a)(iii) or such other appropriate document or instrument of
transfer, as the case may require, each in form and substance satisfactory to
NEWCO and its counsel and executed by DMI;

 

15



--------------------------------------------------------------------------------

  (iv) assignments of all DMI’s Intellectual Property Assets and separate
assignments of all registered Marks, Patents, and Copyrights in the form of
Exhibit 2.7(a)(iv) (A) and (C) executed by DMI;

 

  (v) such other deeds, bills of sale, assignments, certificates of title,
documents, and other instruments of transfer and conveyance as may reasonably be
requested by NEWCO, each in form and substance satisfactory to NEWCO and its
legal counsel and executed by DMI;

 

  (vi) an employment agreement in the form of Exhibit 2.7(a)(vi), executed by
Michael Campbell (the “Employment Agreement”);

 

  (vii) an escrow agreement in the form of Exhibit 2.7(a)(vii), executed by DMI
and each Shareholder and the escrow agent (the “Escrow Agreement”);

 

  (viii) a certificate executed by DMI and each Shareholder as to the accuracy
of their representations and warranties as of the date of this Agreement and as
of the Closing in accordance with Section 6.1 and as to their compliance with
and performance of their covenants and obligations to be performed or complied
with at or before the Closing in accordance with Section 6.2;

 

  (ix) a certificate of the Secretary of DMI: (A) certifying, as complete and
accurate as of the Closing, attached copies of the articles of incorporation and
bylaws, or other appropriate organizational documents of DMI, (B) certifying and
attaching all requisite resolutions or actions of DMI’s board of directors and
shareholders approving the execution and delivery of this Agreement, the
consummation of the transactions contemplated by this Agreement, and the change
of name of DMI, and (C) certifying to the incumbency and signatures of the
officers of DMI executing this Agreement and any other document relating to the
transactions contemplated by this Agreement, and (D) accompanied by the
requisite documents for amending the relevant articles of incorporation and
bylaws of DMI, required to effect such change of name, in a form sufficient for
filing with the appropriate Governmental or Regulatory Authority; and

 

  (x) the opinion of DMI’s counsel legal counsel, in the form set forth at
Exhibit 6.3.

 

(b) Deliveries of NEWCO. NEWCO shall deliver to DMI and Shareholders, as the
case may be:

 

  (i) Seven Million Nine Hundred Sixty-seven Thousand Dollars and No Cents
($7,967,000.00) (adjusted as set forth in Section 2.3(c)(i)) by wire transfer to
the account specified on Schedule 2.3(c)(i);

 

  (ii) the Escrow Agreement, executed by NEWCO and the escrow agent, together
with the delivery of One Million Five Hundred Thirty-three Thousand Dollars
($1,533,000.00) to the escrow agent thereunder, by wire transfer to an account
specified by the escrow agent;

 

16



--------------------------------------------------------------------------------

  (iii) the Assignment and Assumption Agreement executed by NEWCO;

 

  (iv) the Employment Agreement executed by NEWCO;

 

  (v) a certificate executed by NEWCO as to the accuracy of its representations
and warranties as of the date of this Agreement and as of the Closing in
accordance with Section 7.1 and as to its compliance with and performance of its
covenants and obligations to be performed or complied with at or before the
Closing in accordance with Section 7.2; and

 

  (vi) a certificate of the Secretary of NEWCO certifying, as complete and
accurate as of the Closing, attached copies of the articles of incorporation and
bylaws of NEWCO and certifying and attaching all requisite resolutions or
actions of NEWCO’s board of directors approving the execution and delivery of
this Agreement and the consummation of the transactions contemplated by this
Agreement and certifying to the incumbency and signatures of the officers of
NEWCO executing this Agreement and any other document relating to the
transactions contemplated by this Agreement.

 

2.8 Calculation and Payment of Any Adjustment Amount. Upon completion of the
Closing Financial Statements described in Section 2.9 of this Agreement, the
Parties shall determine whether any adjustment to the amounts paid at the
Closing is necessary and, if so, pay it in accordance with this Section 2.8.

 

  (a) Calculation of Adjustment Amounts. The Parties shall:

 

  (i) subtract the amount of the Estimated Working Capital from the amount of
the Closing Working Capital and thereby determine the “Working Capital
Adjustment” and

 

  (ii) subtract the amount of the Estimated Cash from the amount of the Closing
Cash and thereby determine the “Cash Adjustment.”

 

The Working Capital Adjustment and the Cash Adjustment can each be a positive or
negative number. The “Adjustment Amount” shall equal the amount of the Working
Capital Adjustment less the amount of the Cash Adjustment.

 

(b) Payment of the Adjustment Amount. If the Adjustment Amount is a positive
number, NEWCO will pay the Adjustment Amount by wire transfer to the accounts
specified on Schedule 2.3(c)(i). If the Adjustment Amount is a negative number,
DMI will pay the Adjustment Amount to NEWCO by wire transfer. Within three (3)
Business Days after the calculation of the Closing Working Capital becomes
binding and conclusive on the Parties pursuant to Section 2.9 of this Agreement,
DMI or NEWCO, as the case may be, shall make the wire transfer payment provided
for in this Section 2.8.

 

17



--------------------------------------------------------------------------------

2.9 Adjustment Procedure.

 

(a) NEWCO shall prepare financial statements (“Closing Financial Statements”) of
DMI as of the Closing Date and for the period from the date of the Balance Sheet
through the Closing Date in accordance with GAAP, including among other things a
balance sheet (the “Closing Balance Sheet”). NEWCO shall then use the Closing
Balance Sheet to determine the Working Capital for DMI as of the Closing Date
(the “Closing Working Capital”); provided, however, that in calculating the
amount of the Closing Working Capital the amount of Working Capital shown on the
Closing Balance Sheet shall be adjusted to assume the recognition of revenue
related to the provision of maintenance services in connection with the DMI
Software that would have been recognized consistent with the past practice of
DMI. NEWCO shall deliver the Closing Financial Statements and its determination
of the Closing Working Capital to DMI within sixty (60) days following the
Closing Date.

 

(b) If, within thirty (30) days following delivery of the Closing Financial
Statements and the Closing Working Capital calculation, DMI has not given NEWCO
written notice of its objection as to the Closing Working Capital calculation
(which notice shall state the basis of DMI’s objection), then the Closing
Working Capital calculated by NEWCO shall be binding and conclusive on the
Parties and shall be used in computing the Adjustment Amount.

 

(c) If DMI duly gives NEWCO such notice of objection, and if DMI and NEWCO fail
to resolve the issues outstanding with respect to the Closing Financial
Statements and the calculation of the Closing Working Capital within thirty (30)
days of NEWCO’s receipt of such objection notice, then DMI and NEWCO shall
submit the issues remaining in dispute to a certified public accountant employed
by one of the four largest national accounting firms with whom no Party has had
a business relationship during the three-year period preceding the Closing Date,
or if no such accountant is reasonably available, then to a certified public
accountant acceptable to all Parties (the “Independent Accountant”) for
resolution applying the principles, policies, and practices referred to in
Section 2.9(a) of this Agreement. If issues are submitted to the Independent
Accountant for resolution, then:

 

  (i) DMI and NEWCO shall furnish or cause to be furnished to the Independent
Accountant such work papers and other documents and information relating to the
disputed issues as the Independent Accountant may request and are available to
that Party or its agents and shall be afforded the opportunity to present to the
Independent Accountant any material relating to the disputed issues and to
discuss the issues with the Independent Accountant;

 

  (ii) the determination by the Independent Accountant, as set forth in a notice
to be delivered to both DMI and NEWCO within sixty (60) days of the submission
to the Independent Accountant of the issues remaining in dispute, shall be
final, binding, and conclusive on the Parties and shall be used in the
calculation of the Closing Working Capital; and

 

  (iii) DMI and NEWCO will each bear fifty percent (50%) of the fees and costs
of the Independent Accountant for such determination.

 

18



--------------------------------------------------------------------------------

2.10 Consents. If there are any consents referred to in Section 6.8 of this
Agreement that have not yet been obtained (or otherwise are not in full force
and effect) as of the Closing, then in the case of each Contract as to which
such consent was not obtained (or otherwise are not in full force and effect)
(the “Restricted Contracts”), NEWCO may waive the closing conditions as to any
such consent and either:

 

  (i) elect to have DMI continue its efforts to obtain the consent; or

 

  (ii) elect to have DMI retain that Restricted Contract and all Liabilities
arising therefrom or relating thereto.

 

If NEWCO elects to have DMI continue its efforts to obtain any consents and the
Closing occurs, notwithstanding Sections 2.1 and 2.4 of this Agreement, then
neither this Agreement nor the Assignment and Assumption Agreement nor any other
document related to the consummation of the transactions contemplated by this
Agreement shall constitute a sale, assignment, assumption, transfer, conveyance,
or delivery (or an attempted sale, assignment, assumption, transfer, conveyance,
or delivery) of the Restricted Contracts, and following the Closing, the Parties
shall use Best Efforts, and cooperate with each other, to obtain the consent
relating to each Restricted Contract as quickly as practicable. Pending the
obtaining of such consents relating to any Restricted Contract, the Parties
shall cooperate with each other in any reasonable and lawful arrangements
designed to provide to NEWCO the benefits of use of the Restricted Contract for
its term (or any right or benefit arising thereunder, including the enforcement
for the benefit of NEWCO of any and all rights of DMI against a third party
thereunder). Once a consent for the sale, assignment, assumption, transfer,
conveyance, and delivery of a Restricted Contract is obtained, DMI shall
promptly assign, transfer, convey, and deliver such Restricted Contract to
NEWCO, and NEWCO shall assume the obligations under such Restricted Contract
assigned to NEWCO from and after the date of assignment to NEWCO pursuant to a
special-purpose assignment and assumption agreement substantially similar in
terms to those of the Assignment and Assumption Agreement (which special-purpose
agreement the Parties shall prepare, execute, and deliver in good faith at the
time of such transfer, all at no additional cost to NEWCO).

 

3. REPRESENTATIONS OF SELLER. DMI and each Shareholder jointly and severally
represents, warrants, and agrees as follows:

 

3.1 Authority and Enforceability. DMI has the corporate power and authority to
execute and deliver this Agreement and the other instruments and agreements to
be executed and delivered by DMI as contemplated hereby. DMI has the corporate
power and authority to consummate the transactions contemplated hereby and by
the other instruments and agreements to be executed and delivered by DMI as
contemplated hereby, including the sale, assignment, transfer, and conveyance of
the Assets pursuant to this Agreement. The execution, delivery, and performance
of this Agreement, and all other instruments and agreements to be executed and
delivered by DMI as contemplated hereby, and the consummation of the
transactions contemplated hereby and thereby, have been duly authorized by the
Board of Directors of DMI. No other corporate or shareholder action on the part
of DMI or its shareholders is necessary to authorize DMI’s execution, delivery,
and performance of this Agreement and such other instruments and agreements and
the consummation of the transactions contemplated hereby and

 

19



--------------------------------------------------------------------------------

thereby. This Agreement and all other instruments and agreements to be executed
and delivered by DMI as contemplated hereby, when delivered in accordance with
the terms hereof, assuming the due execution and delivery of this Agreement and
each such other document by the other parties and thereto, shall have been duly
executed and delivered by DMI and shall be valid and binding obligations of DMI,
enforceable against DMI in accordance with their terms, except to the extent
that their enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and to general equitable principles.

 

3.2 Consents and Approvals; No Violations.

 

(a) Other than as set forth on Schedule 3.2(a), the execution and delivery of
this Agreement by DMI do not, the execution and delivery by DMI of the other
instruments and agreements to be executed and delivered by DMI as contemplated
hereby will not, and the consummation by DMI of the transactions contemplated
hereby and thereby will not, result in a violation or breach of, conflict with,
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation, payment or acceleration)
under, or result in the creation of any Lien on any of the properties or assets
of DMI, including the Assets:

 

  (i) any provision of the articles of incorporation or bylaws of DMI or any of
its Subsidiaries;

 

  (ii) subject to obtaining and making any of the approvals, consents, notices,
and filings referred to in Section 3.2(b) of this Agreement, any Law or Order
applicable to DMI or any of its Subsidiaries or by which any of their respective
properties or assets may be bound;

 

  (iii) any of the terms, conditions, or provisions of any note, bond, mortgage,
indenture, guarantee, license, franchise, permit, agreement, understanding
arrangement, contract, commitment, lease, franchise agreement or other
instrument or obligation (whether oral or written) (each, including all
amendments thereto, a “Contract”) to which DMI, or any of its Subsidiaries, is a
party, or by which they or any of their respective properties or assets is
bound.

 

(b) Except for such filings and approvals as are set forth on Schedule 3.2(b),
no consent, approval, or action of, filing with, or notice to any Governmental
or Regulatory Authority or private third party is necessary or required under
any of the terms, conditions, or provisions of any Law or Order applicable to
DMI, or any of its Subsidiaries or by which any of their respective properties
or assets may be bound, any Contract to which DMI, or any of its Subsidiaries,
is a party or by which any of them or any of their respective assets or
properties may be bound, for the execution and delivery of this Agreement by
DMI, the performance by DMI of its obligations under this Agreement, or the
consummation of the transactions contemplated by this Agreement.

 

3.3 Existence and Good Standing of DMI. DMI is a corporation duly organized,
validly existing, and in good standing under the laws of the jurisdiction in
which it was formed

 

20



--------------------------------------------------------------------------------

and organized. DMI has all requisite corporate power and authority to own its
property and to carry on its business as now being conducted. DMI is duly
qualified to do business and is in good standing in each jurisdiction in which
the character or location of the properties owned, leased or operated by DMI or
the nature of the business conducted by DMI makes such qualification necessary.

 

3.4 Capital Stock.

 

(a) DMI has an authorized capitalization consisting of 50,000 shares of common
stock, $1.00 par value, of which 20,000 shares are issued and outstanding and
30,000 are authorized but unissued.

 

(b) All such outstanding shares of capital stock have been duly authorized and
validly issued, are fully paid and nonassessable, and are not subject to, nor
were they issued in violation of, any preemptive rights.

 

(c) Except as described above, no shares of capital stock of DMI are authorized,
issued, outstanding, or reserved for issuance. There are no outstanding or
authorized options, warrants, rights, subscriptions, claims of any character;
agreements, obligations, convertible or exchangeable securities; or other
commitments contingent or otherwise, relating to the capital stock of, or other
equity or voting interest in, DMI, pursuant to which DMI or any of its
Subsidiaries is or may become obligated to issue, deliver, or sell, or cause to
be issued, delivered, or sold, shares of common stock, any other shares of the
capital stock of, or other equity or voting interest in, DMI or any securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire, any shares of the capital stock of or other equity or voting interest
in, DMI.

 

(d) There are no outstanding or authorized stock appreciation, phantom stock,
profit participation, or similar rights with respect to the capital stock of, or
other equity or voting interest in, DMI. Neither DMI nor any of its Subsidiaries
has any authorized or outstanding bonds, debentures, notes, or other
Indebtedness the holders of which have the right to vote (or convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire securities
having the right to vote) with the shareholders of DMI on any matter. There are
no Contracts to which DMI or any of its Subsidiaries is a party or by which they
are bound to:

 

  (i) repurchase, redeem or otherwise acquire any shares of capital stock of, or
other equity or voting interest in, DMI or any other Person or

 

  (ii) vote or dispose of any shares of capital stock of, or other equity or
voting interest in, DMI.

 

There are no outstanding proxies and no voting agreements with respect to any
shares of capital stock of, or other equity or voting interest in, DMI.

 

3.5 Subsidiaries and Investments.

 

(a) Set forth on Schedule 3.5(a) is a complete and accurate list of each
Subsidiary of DMI and the jurisdiction of organization of such Subsidiaries.
Each Subsidiary of DMI is duly

 

21



--------------------------------------------------------------------------------

organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization and has all requisite corporate power and
authority to own its property and to carry on its business as now being
conducted.

 

(b) Set forth on Schedule 3.5(b) is a complete and accurate list of
jurisdictions in which each Subsidiary of DMI is qualified or licensed to do
business. Each Subsidiary of DMI is duly qualified or licensed to do business
and is in good standing in each jurisdiction in which the character or location
of the properties owned, leased, or operated by such Subsidiary or the nature of
the business conducted by such Subsidiary make such qualification or licensing
necessary, except for such jurisdictions where the failure to be so qualified or
licensed and in good standing could not reasonably be expected to have a
Material Adverse Effect with respect to DMI.

 

  (c) Each Subsidiary of DMI has the capitalization set forth on Schedule
3.5(c).

 

  (i) All of the outstanding shares of capital stock or other equity securities
or voting interests, as the case may be, of each Subsidiary of DMI has been duly
authorized and validly issued, are fully paid and nonassessable and are not
subject to, nor were they issued in violation of, any preemptive rights and,
except as set forth on Schedule 3.5(c), are owned, of record and beneficially,
by DMI or a Subsidiary of DMI, free and clear of all Liens.

 

  (ii) There are no outstanding or authorized options, warrants, rights,
subscriptions, claims of any character, agreements, obligations, convertible or
exchangeable securities, or other commitments, contingent or otherwise relating
to the capital stock of, or other equity or voting interest in, any Subsidiary
of DMI or any securities convertible into, exchangeable for, or evidencing the
right to subscribe for or acquire any shares of capital stock of, or other
equity or voting interest in, such Subsidiary, other than such rights granted to
DMI or a Subsidiary of DMI.

 

  (iii) There are no outstanding or authorized stock appreciation, phantom
stock, profit participation, or similar rights with respect to the capital stock
of, or other equity or voting interest in, any Subsidiary of DMI. Neither DMI
nor any of its Subsidiaries has any authorized or outstanding bonds, debentures,
notes, or other Indebtedness, the holders of which have the right to vote (or
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire securities having the right to vote) with the shareholders of any
Subsidiary of DMI on any matter.

 

  (iv) There are no Contracts to which DMI or any of its Subsidiaries is a party
or by which they are bound to:

 

  (A) repurchase, redeem, or otherwise acquire any shares of the capital stock
of, or other equity or voting interest in, any Subsidiary of DMI or

 

  (B) vote or dispose of any shares of the capital stock of, or other equity or
voting interest in, any Subsidiary of DMI. There are no irrevocable proxies and
no voting agreements with respect to any shares of the capital stock of, or
other equity or voting interest in, any Subsidiary of DMI.

 

22



--------------------------------------------------------------------------------

(d) Neither DMI nor any its Subsidiaries own, directly or indirectly, any
capital stock of, or other equity, ownership, proprietary, or voting interest
in, any Person except as set forth on Schedule 3.5(d).

 

3.6 Financial Statements; Accounts Receivable; Working Capital.

 

  (a) DMI has furnished NEWCO with:

 

  (i) the audited consolidated balance sheets of DMI and its Subsidiaries, if
any, as of December 31, 2002, and the related audited consolidated statements of
operations, shareholders’ equity, and cash flows for the year then ended, all
certified by DMI’s accountants,

 

  (ii) the audited consolidated balance sheets of DMI and its Subsidiaries, if
any, as of December 31, 2003 (the “Balance Sheet Date”), and the related audited
consolidated statements of operations, shareholders’ equity, and cash flows for
the year then ended, all certified by DMI’s accountants (the “Balance Sheet”)
and

 

  (iii) the unaudited consolidated balance sheets of DMI and its Subsidiaries,
if any, as at September 30, 2004 (the “Unaudited Estimated Balance Sheet Date”)
and the related unaudited consolidated statements of operations, shareholders’
equity, and cash flows for the nine (9) months then ended, all certified by
DMI’s accountants (the “Unaudited Estimated Balance Sheet”).

 

The financial statements referred to in this Section 3.6(a), including the
footnotes thereto, except as described therein, have been prepared in accordance
with GAAP consistently applied throughout the periods indicated.

 

(b) The Balance Sheet and such other audited balance sheets of DMI referred to
in Section 3.6(a) of this Agreement fairly present the financial condition of
DMI and its Subsidiaries at the date thereof and the related statements of
operations, shareholders’ equity and cash flows fairly present the results of
the operations and cash flows of DMI and its Subsidiaries and the changes in
their financial condition for the periods indicated.

 

(c) The Unaudited Estimated Balance Sheet fairly presents the financial
condition of, DMI and its Subsidiaries, if any, as of the date thereof and the
related statements of operations, shareholders’ equity and cash flows fairly
present the results of operations and cash flows of DMI and its Subsidiaries and
the changes in their financial condition for the periods indicated.

 

(d) All of DMI’s (and its Subsidiaries’) accounts and notes receivable as at the
Closing Date:

 

  (i) have arisen from bona fide sales transactions in the Ordinary Course of
Business,

 

  (ii) are carried at values determined in accordance with GAAP consistently
applied,

 

23



--------------------------------------------------------------------------------

  (iii) are legal, valid, and binding obligations of the respective debtors, and

 

  (iv) shall be good, valid, and collectible, except to the extent of the
reserves taken into account in the determination of the Closing Working Capital.

 

No person has any Lien on, valid set-off against, or counterclaim against any of
DMI’s or its Subsidiaries’ accounts or notes receivable. No request or Contract
for any deduction or discount has been made or is contemplated with respect to
any of DMI’s or its Subsidiaries’ accounts or notes receivable. No account or
note receivable has been collected prior to the due date thereof except in a
manner consistent with past practices in the Ordinary Course of Business. There
has been no material adverse change since the Balance Sheet Date in the amount
of accounts and notes receivable of DMI or its Subsidiaries or the allowances or
reserves with respect thereto, or accounts payable of DMI or its Subsidiaries,
from that reflected in the Balance Sheet.

 

(e) DMI maintains accurate books and records reflecting its assets and
liabilities and maintains proper and adequate internal accounting controls to
ensure that:

 

  (i) transactions are executed only with management’s authorization;

 

  (ii) transactions are recorded as necessary to permit preparation of the
consolidated financial statements of DMI and its Subsidiaries and to maintain
accountability for the consolidated assets of DMI and its Subsidiaries;

 

  (iii) access to DMI’s assets is permitted only in accordance with management’s
authorization;

 

  (iv) the reporting of the assets DMI and its Subsidiaries is compared with
existing assets at regular intervals; and

 

  (v) accounts, notes, and other receivables and inventory are recorded
accurately, and proper and adequate procedures are implemented to effect the
collection thereof on a current and timely basis.

 

3.7 Liabilities. Neither DMI nor any of its Subsidiaries has any claims,
obligations, liabilities, or Indebtedness, whether absolute, accrued, contingent
or otherwise, except for (i) claims, obligations, liabilities or Indebtedness
set forth in the Balance Sheet or specifically disclosed in the footnotes
thereto, and (ii) accounts payable to trade creditors and accrued expenses
incurred subsequent to the Balance Sheet Date in the Ordinary Course of
Business.

 

3.8 Books and Records. The respective minute books of DMI and its Subsidiaries,
as previously made available to NEWCO and its representatives, contain accurate
records of all meetings of, and corporate action taken by (including action
taken by written consent), the respective shareholders and Boards of Directors
of DMI and each Subsidiary. Neither DMI nor any Subsidiary has any of its
records, systems, controls, data, or information recorded, stored, maintained,
operated, or otherwise wholly or partly dependent on or held by any means
(including any electronic, mechanical or photographic process, whether
computerized or not) that (including all means of access thereto and therefrom)
are not under the exclusive ownership and direct control of DMI or a Subsidiary.

 

24



--------------------------------------------------------------------------------

3.9 Title to Personal Properties. Except as set forth on Schedule 3.9, DMI or
one of its Subsidiaries has good title to or, in the case of leased assets, a
valid leasehold interest in, free and clear of all Liens, except for Permitted
Liens, all of the tangible and intangible personal property and assets reflected
in the Balance Sheet or thereafter acquired, except for properties and assets
disposed of in the Ordinary Course of Business, consistent with past practice,
since the date of the Balance Sheet. DMI and its Subsidiaries own or have the
exclusive right to use all of the tangible personal properties and assets
necessary for the conduct of their business as currently conducted. All of the
tangible personal property used in the business of DMI and its Subsidiaries is
in good operating condition and repair, ordinary wear and tear excepted, and is
adequate and suitable for the purposes for which it is presently being used.

 

3.10 Owned Real Property. Schedule 3.10 contains an accurate and complete list
of all real property owned in whole or in part by DMI or any of its Subsidiaries
and includes the name of the record title holder thereof and a list of all
Indebtedness secured by a Lien thereon. DMI and each of its Subsidiaries has
good and marketable title in fee simple to all the real property owned by it,
free and clear of all Liens except for Permitted Liens. All of the buildings,
structures, and appurtenances situated on the real property owned in whole or in
part by DMI or any of its Subsidiaries are in good operating condition and in a
state of good maintenance and repair (ordinary wear and tear excepted), are
adequate and suitable for the purposes for which they are presently being used
and, with respect to each, DMI or one of its Subsidiaries has adequate rights of
ingress and egress for operation of the business of DMI or such Subsidiary in
the ordinary course. None of such buildings, structures, or appurtenances (or
any equipment therein), nor the operation or maintenance thereof, violates any
restrictive covenant or any provision of any Law or Order, or encroaches on any
property owned by others. No condemnation Proceeding is pending or, to the
knowledge of DMI, threatened that would preclude or impair the use of any such
property by DMI or such Subsidiary for the purposes for which it is currently
used.

 

3.11 Leased Real Property. Schedule 3.11 contains an accurate and complete list
and description of the material terms of all real property leases, subleases,
and other occupancy agreements to which DMI or any of its Subsidiaries is a
party (as lessee or lessor) or holds an interest. DMI or one of its Subsidiaries
has valid leasehold interests in all leased real property described in each
lease set forth on Schedule 3.11 (or required to be set forth on Schedule 3.11),
free and clear of any and all Liens, except for Permitted Liens. Each lease set
forth on Schedule 3.11 (or required to be set forth on Schedule 3.11) is in full
force and effect; all rents and additional rents due to date on each such lease
have been paid; in each case, the lessee has been in peaceable possession since
the commencement of the original term of such lease and is not in default
thereunder and no waiver, indulgence or postponement of the lessee’s obligations
thereunder has been granted by the lessor; and there exists no default or event,
occurrence, condition or act (including the purchase of the Assets pursuant to
this Agreement) that, with the giving of notice, the lapse of time, or the
happening of any further event or condition, would become a default under such
lease. Neither DMI nor any of its Subsidiaries has violated any of the terms or
conditions under any such lease, and to the knowledge of DMI, all of the
covenants to be performed by any other party under any such lease have been
fully performed. No condemnation Proceeding is pending, or to the knowledge of
DMI, threatened, that would preclude or impair the use of any such leased real
property by DMI or such Subsidiary for the purposes for which it is currently
used.

 

25



--------------------------------------------------------------------------------

3.12 Material Contracts.

 

(a) Schedule 3.12(a) sets forth an accurate and complete list of the following
Contracts to which DMI or any of its Subsidiaries is a party or by which any of
them are bound and which are included in the Assets (each, a “DMI Contract”):

 

  (i) all Contracts that contain restrictions with respect to payment of
dividends or any other distribution in respect of the capital stock or other
equity interests of DMI or any of its Subsidiaries;

 

  (ii) all Contracts relating to capital expenditures or other purchases of
material, supplies, equipment, or other assets or properties (other than
purchase orders for inventory or supplies in the Ordinary Course of Business) in
excess of $10,000 individually;

 

  (iii) all Contracts involving a loan (other than accounts receivable from
trade debtors in the Ordinary Course of Business) or advance to (other than
travel and entertainment allowances to the employees of DMI and any of its
Subsidiaries extended in the Ordinary Course of Business), or investment in, any
Person or any Contract relating to the making of any such loan, advance, or
investment;

 

  (iv) all Contracts involving Indebtedness of DMI or any of its Subsidiaries;

 

  (v) all Contracts (including so called take-or-pay or keep-well agreements)
under which any Person (other than DMI or any of its Subsidiaries) has directly
or indirectly guaranteed Indebtedness of DMI or any of its Subsidiaries;

 

  (vi) all Contracts granting or evidencing a Lien on any properties or assets
of DMI or any of its Subsidiaries, other than a Permitted Lien;

 

  (vii) all management service, consulting, financial advisory, or any other
similar type Contract and any Contracts with any investment or commercial bank;

 

  (viii) all Contracts limiting the ability of DMI or any of its Subsidiaries to
engage in any line of business or to compete with any Person;

 

  (ix) all Contracts (other than this Agreement and any agreement or instrument
entered into pursuant to this Agreement) with (A) DMI or any Related Person of
DMI (B) any current or former officer or director of DMI or any of its
Subsidiaries;

 

  (x) all Contracts (including letters of intent) involving the disposition or
acquisition or the future disposition or acquisition of material assets or
properties, or any merger, consolidation, or similar business combination
transaction, whether or not enforceable;

 

  (xi) all Contracts involving any joint venture, partnership, strategic
alliance, shareholders’ agreement, co-marketing, co-promotion, co-packaging,
joint development, distribution or similar arrangement;

 

26



--------------------------------------------------------------------------------

  (xii) all Contracts involving any material resolution or settlement of any
actual or threatened litigation, arbitration, claim or other dispute;

 

  (xiii) all Contracts involving a confidentiality, standstill, or similar
arrangement;

 

  (xiv) all Contracts involving leases or subleases of personal property,
including capital leases, to which DMI or any of its Subsidiaries is a party (as
lessee or lessor);

 

  (xv) all Contracts that are material to DMI and contain a “change in control”
or similar provision or require the consent of the other party to assign;

 

  (xvi) all Contracts including an indemnity by DMI for or against costs
relating to infringement of any of DMI’s Intellectual Property;

 

  (xvii) all network interconnection Contracts;

 

  (xviii) all Contracts involving $1,000 or more that are not cancelable by DMI
or any of its Subsidiaries without penalty on thirty (30) days or less notice;
or

 

  (xix) all other Contracts that are material to the business of DMI and its
Subsidiaries taken as a whole.

 

(b) Each Contract set forth on Schedule 3.12(a) is in full force and effect and
there exists no (i) default or event of default by DMI or any of its
Subsidiaries or, to the knowledge of DMI, any other party to any such contract
with respect to any material term or provision of any such Contract or (ii)
event, occurrence, condition, or act (including the consummation of the
transactions contemplated hereby) that, with the giving of notice, the lapse of
time or the happening of any other event or condition, would become a default or
event of default by DMI or any of its Subsidiaries or, to the knowledge of DMI,
any other party thereto, with respect to any material term or provision of any
such Contract. Neither DMI nor any Subsidiary has violated any of the material
terms or conditions of any contract or agreement set forth on Schedule 3.12(a)
(or required to be set forth on Schedule 3.12(a)) and, to the knowledge of DMI
all of the covenants to be performed by any other party thereto have been fully
performed in all material respects. DMI has delivered to NEWCO true and complete
copies, including all amendments, of each Contract set forth on Schedule
3.12(a).

 

3.13 Litigation. Except as set forth on Schedule 3.13, there is no Proceeding by
(or to the knowledge of DMI any investigation by) any Governmental or Regulatory
Authority or any other Person pending, or, to the knowledge of DMI, threatened,
against or affecting the Assets or DMI or any of its Subsidiaries, or any of
their properties, assets or rights. Neither DMI nor any of its Subsidiaries
knows of any valid basis for any such Proceeding. Except as set forth on
Schedule 3.13, neither DMI nor any of its Subsidiaries is subject to any Order.

 

3.14 Taxes.

 

(a) Tax Returns. Except as set forth in Schedule 3.14(a), DMI has timely filed
or caused to be timely filed with the appropriate taxing authorities all tax
returns, statements, forms and reports (including, elections, declarations,
disclosures, schedules, estimates, and

 

27



--------------------------------------------------------------------------------

informational tax returns) for Taxes (“Returns”) that are required to be filed
by, or with respect to, DMI or any of its Subsidiaries on or prior to the
Closing Date. The filed Returns have accurately reflected and will accurately
reflect all liability for Taxes of DMI for the periods covered thereby.

 

(b) Payment of Taxes. Except as set forth in Schedule 3.14(b), all Taxes and Tax
liabilities of DMI for all taxable years or periods that end on or before the
Closing Date and, with respect to any taxable year or period beginning before
and ending after the Closing Date, the portion of such taxable year or period
ending on and including the Closing Date (“Pre-Closing Periods”) have been
timely paid or accrued and adequately disclosed and fully provided for on the
books and records of DMI in accordance with GAAP applied on a consistent basis.

 

  (c) Other Tax Matters.

 

  (i) Except as set forth on Schedule 3.14(c)(i), neither DMI nor any of its
Subsidiaries has been the subject of an audit or other examination of Taxes by
the tax authorities of any nation, state, or locality (and no such audit is
pending or contemplated) nor has DMI or any of its Subsidiaries received any
notices from any taxing authority relating to any issue that could adversely
affect the Tax liability of DMI or any of its Subsidiaries.

 

  (ii) Except as set forth on Schedule 3.14(c)(ii), neither DMI nor any of its
Subsidiaries, as of the Closing Date, (A) has entered into an agreement or
waiver or been requested to enter into an agreement or waiver extending any
statute of limitations relating to the payment or collection of Taxes of DMI or
any of its Subsidiaries, (B) is presently contesting the Tax liability of DMI or
any of its Subsidiaries before, any court, tribunal or agency, (C) has granted a
power-of-attorney relating to Tax matters to any person or (D) has applied for
and/or received a ruling or determination from a taxing authority regarding a
past or prospective transaction of DMI.

 

  (iii) Neither DMI nor any of its Subsidiaries has been included in any
“consolidated,” “unitary” or “combined” Return provided for under the law of the
United States, any non-U.S. jurisdiction or any state or locality with respect
to Taxes for any taxable period for which the statute of limitations has not
expired.

 

  (iv) All Taxes that DMI or any of its Subsidiaries is (or was) required by law
to withhold or collect in connection with amounts paid or owing to any employee,
independent contractor, creditor, shareholder, or other third party have been
duly withheld or collected, and have been timely paid over to the proper
authorities to the extent due and payable.

 

  (v) Except as set forth on Schedule 3.14(c)(v), no written claim has ever been
made by any taxing authority in a jurisdiction where DMI or any of its
Subsidiaries does not file Returns that DMI or any of its Subsidiaries is or may
be subject to taxation by that jurisdiction.

 

28



--------------------------------------------------------------------------------

  (vi) There are no tax sharing, allocation, indemnification, or similar
agreements in effect as between DMI or any predecessor or Related Person thereof
and any other party (including DMI and any predecessors or Related Persons
thereof) under which NEWCO or DMI could be liable for any Taxes or other claims
of any party.

 

  (vii) Neither DMI nor any of its Subsidiaries has applied for, been granted,
or agreed to any accounting method change for which it will be required to take
into account any adjustment under Section 481 of the Code or any similar
provision of the Code or the corresponding tax laws of any nation, state, or
locality.

 

  (viii) No election under Section 341(f) of the Code has been made or shall be
made prior to the Closing Date to treat DMI or any of its Subsidiaries as a
consenting corporation, as defined in Section 341 of the Code.

 

  (ix) Neither DMI nor any of its Subsidiaries is a party to any agreement that
would require it to make any payment that would constitute an “excess parachute
payment” for purposes of Sections 280G and 4999 of the Code.

 

  (x) No indebtedness of DMI consists of “corporate acquisition indebtedness”
within the meaning of Section 279 of the Code.

 

  (xi) DMI is not a “foreign person” within the meaning of Section 1445 of the
Code.

 

  (xii) DMI has not been a member of an affiliated group (as such term is
defined in Section 1504 of the Code).

 

(d) International Tax; State and Local Tax. DMI has engaged the services of
Alston & Bird LLP to assist DMI in negotiating with various international,
state, and local taxing authorities to settle outstanding international, state,
and local tax liabilities of DMI. On behalf of DMI, Alston & Bird LLP has
negotiated various settlements or closing agreements with such taxing
authorities. A copy of the most recent report of Alston & Bird LLP to DMI is
attached as Schedule 3.14(d)(i). The report includes a description of all tax
years in question, the types of tax, and the settlement amounts with respect to
his efforts on behalf of DMI. Except as specifically set forth on Schedule
3.14(d)(ii), DMI has entered into a settlement or a closing agreement with each
international, state, or local taxing authority with which it had, prior to such
settlement or closing agreement, any outstanding tax liability, and DMI has no
other outstanding international, state, and/or local tax liabilities.

 

3.15 Insurance.

 

(a) Set forth on Schedule 3.15 is an accurate and complete list of each
insurance policy that covers DMI and its Subsidiaries or their businesses,
properties, assets, or employees (including self-insurance). Such policies are
in full force and effect, all premiums thereon have been paid, and DMI and its
Subsidiaries are otherwise in compliance in all material respects with the terms
and provisions of such policies.

 

29



--------------------------------------------------------------------------------

(b) Neither DMI nor any of its Subsidiaries is in default under any of the
insurance policies set forth on Schedule 3.15 (or required to be set forth on
Schedule 3.15) and there exists no event, occurrence, condition, or act
(including the purchase of the Assets pursuant to this Agreement) that, with the
giving of notice, the lapse of time or the happening of any other event or
condition, would become a default thereunder.

 

(c) Neither DMI nor any of its Subsidiaries has received any notice of
cancellation or non-renewal of any such policy or arrangement nor has the
termination of any such policies or arrangements been threatened, and there
exists no event, occurrence, condition or act (including the purchase of the
Assets pursuant to this Agreement) that, with the giving of notice, the lapse of
time, or the happening of any other event or condition, would entitle any
insurer to terminate or cancel any such policies.

 

(d) Since December 31, 2003, there has not been any material adverse change in
DMI’s or any Subsidiary’s relationship with its insurers or in the premiums
payable pursuant to such policies. Schedule 3.15 also sets forth a list of all
pending claims and the claims history for DMI and each of its Subsidiaries
during the past three (3) years (including with respect to insurance obtained
but not currently maintained).

 

3.16 Intellectual Property.

 

(a) List of DMI’s Intellectual Property. Schedule 3.16(a) sets forth each item
of Intellectual Property owned or held for use by DMI or any of its
Subsidiaries; provided, however, that copyrights that are not the subject of a
registration or application therefor and items included in clause (v) of the
definition of Intellectual Property above shall be listed only if they are of a
nature that reasonably allows for the listing thereof. For each listed item,
Schedule 3.16(a) sets forth:

 

  (i) the owner,

 

  (ii) the jurisdiction where issued, registered, legally sanctioned, filed, or
the equivalent,

 

  (iii) the jurisdictions where used or expected to be used by DMI or any of its
Subsidiaries, and

 

  (iv) the particulars of any registrations or issuances, including all relevant
dates, inventors’ names, application numbers, and the status thereof.

 

(b) DMI as Licensor. Schedule 3.16(b) sets forth each item of Intellectual
Property licensed by DMI or any of its Subsidiaries as licensor, together with:

 

  (i) the owner,

 

  (ii) the licensee (and any third party beneficiaries),

 

  (iii) the jurisdiction(s) where licensed for use,

 

30



--------------------------------------------------------------------------------

  (iv) license agreement, listed by date and earliest expiry, with respect to
each such item of Intellectual Property, and

 

  (v) whether the license permits the licensee to sublicense the subject
Intellectual Property.

 

(c) DMI as Licensee. Schedule 3.16(c) sets forth each license or other agreement
by which DMI or any of its Subsidiaries has obtained rights under any
Intellectual Property, together with the identity of the licensor and licensee,
the type of rights licensed, and the Intellectual Property licensed.

 

(d) Sufficiency and Rights. The Intellectual Property and rights under licenses
and agreements set forth on Schedules 3.16(a) and (c) include all Intellectual
Property rights necessary or material to DMI or any of its Subsidiaries to
conduct its business(es) as and where conducted on the Closing Date and as
contemplated to be conducted in the near term (including all necessary rights to
install licensed Intellectual Property on such CPUs, such numbers of CPUs, and
CPUs of such models or processing capacity as currently used). Neither DMI nor
any of its Subsidiaries uses any Intellectual Property that is not owned by DMI
or a Subsidiary or licensed under an agreement listed in Schedule 3.16(c).
Neither DMI’s business operations nor any of its Subsidiaries’ business
operations (including the manufacturing, marketing, licensing, sale or
distribution of products and the general conduct and operation of the business
of DMI and its Subsidiaries) violates, infringes, misappropriates, or misuses
any Intellectual Property rights or licenses thereof.

 

(e) Proper Registration. Each item of Intellectual Property listed on Schedule
3.16(a), shown as registered, filed, issued, or applied for, has been duly and
validly registered in, filed in or issued by, the official governmental
registrars and/or issuers (or officially recognized issuers) of patents,
trademarks, copyrights or Internet domain names, in the various jurisdictions
(national, state, provincial, prefectural and local) indicated on such
Schedules, and except as set forth on Schedule 3.16(e), each such registration,
filing and/or issuance:

 

  (i) has not been abandoned, canceled or otherwise compromised,

 

  (ii) has been maintained effective by all requisite filings, renewals and
payments, and

 

  (iii) remains in full force and effect as of the Closing Date.

 

Except as set forth on Schedule 3.16(e), there are no actions that must be taken
or payments that must be made within one hundred and eighty (180) days following
the Closing Date that, if not taken, would adversely affect the Intellectual
Property or the right to use same as and where used as of the Closing Date. DMI
or one of its Subsidiaries has the exclusive right to file, prosecute, and
maintain all applications and registrations with respect to the Intellectual
Property set forth on Schedule 3.16(a).

 

(f) Copies Delivered to NEWCO. Copies of all items of DMI’s Intellectual
Property that have been reduced to writing or other tangible form have been
delivered by DMI to NEWCO (including true and complete copies of all related
licenses, and amendments and modifications thereto).

 

31



--------------------------------------------------------------------------------

(g) Defaults under Licenses. To the extent DMI is using, or has used, any
Intellectual Property under license in the business of DMI or any of its
Subsidiaries, including the Intellectual Property listed in Schedule 3.16(c), no
notice of a material default of such license has been sent or received by DMI
and/or any of its Subsidiaries which default remains uncured, and the execution,
delivery, or performance of DMI’s obligations under this Agreement and under the
other instruments and agreements to be executed and delivered as contemplated
hereby will not result in such a default. Each such license agreement is a
legal, valid, and binding obligation of DMI or any of its Subsidiaries and the
relevant other parties thereto, enforceable in accordance with the terms thereof
and the transactions contemplated by this Agreement will not breach the terms
thereof.

 

(h) Liens. Except as set forth on Schedule 3.16(h), DMI or one of its
Subsidiaries owns or is licensed to use DMI’s Intellectual Property free and
clear of any Liens, other than Permitted Liens, without obligation to pay any
royalty or any other fees with respect thereto.

 

(i) Notice of Claims. Except as set forth on Schedule 3.16(i), neither DMI nor
any of its Subsidiaries have received any notice of any claim, or a threat of
any claim, from any third party, and no third party claims are pending:

 

  (i) challenging the right of DMI or any of its Subsidiaries to use any
Intellectual Property or alleging any violation, infringement, misuse, or
misappropriation by DMI or any of its Subsidiaries of Intellectual Property or
indicating that the failure to take a license would result in any such claim, or

 

  (ii) challenging the ownership rights of DMI or any of its Subsidiaries in any
DMI’s Intellectual Property or asserting any opposition, interference,
invalidity, termination, abandonment, unenforceability, or other infirmity of
any DMI’s Intellectual Property.

 

(j) Claims Made. Except as set forth on Schedule 3.16(j) neither DMI nor any of
its Subsidiaries have made any claim of a violation, infringement, misuse, or
misappropriation by any third party (including any employee or former employee
of DMI or any of its Subsidiaries) of its rights to, or in connection with, any
DMI’s Intellectual Property, which claim is pending. Except as set forth on
Schedule 3.16(j), neither DMI nor any of its Subsidiaries have entered into any
agreement to indemnify any other Person against any charge of infringement of
any Intellectual Property, other than indemnification provisions contained in
purchase orders or license agreements arising in the Ordinary Course of
Business.

 

(k) Work for Hire. DMI and its Subsidiaries have secured valid written
assignments from all consultants, contractors, and employees (both current and
former) who contributed to the creation or development of DMI’s Intellectual
Property. Such assignments assign to DMI all rights to such contributions that
DMI or one of its Subsidiaries do not already own by operation of law.

 

(l) Steps to Preserve Confidentiality. Each of DMI and its Subsidiaries have
published internal policies and taken all other necessary and reasonable steps
to protect and preserve the confidentiality of all of DMI’s or its Subsidiaries’
trade secrets and other proprietary

 

32



--------------------------------------------------------------------------------

and confidential information including know-how, source codes, databases, data
collections, customer lists, schematics, ideas, algorithms, and processes. Any
disclosure of such information to, and use by, any third party has been pursuant
to the terms of a written confidentiality agreement between such third party and
DMI or its Subsidiaries. Neither DMI nor any of its Subsidiaries has breached
any agreements of non-disclosure or confidentiality or is currently alleged or
claimed to have done so. Except as set forth on Schedule 3.16(l), DMI has
neither made, nor entered into any agreement to make, any of DMI’s source codes
available to any other Person, including any escrow agent.

 

(m) Software. In no way limiting the generality of the other representations of
this Agreement, including those set forth in this Section 3.16, Schedule 3.16(m)
sets forth an accurate and complete list and description of:

 

  (i) all Software owned, marketed, licensed, used, or under development by DMI
(“DMI’s Software”) and

 

  (ii) a product description, the language in which DMI’s Software is written,
and the type of hardware platform(s) on which DMI’s Software runs.

 

Except as set forth on Schedule 3.16(m), and except for operating system
software that is generally commercially available, no other Software is used or
required to provide the functionality required under any Contract relating to
DMI’s Software with any customer of DMI.

 

Except as explained on Schedule 3.16(m), DMI has good title to, and has the full
right to use and transfer to NEWCO, all of DMI’s Software, free and clear of any
Lien. No rights of any third party are necessary to market, license, sell,
modify, update, and/or create derivative works for DMI’s Software.

 

With respect to all of DMI’s Software:

 

  (i) DMI maintains machine-readable master-reproducible copies, source code
listings, technical documentation, and user manuals for the most current
releases or versions of DMI’s Software and for all earlier releases or versions
thereof currently being supported by DMI;

 

  (ii) in each case, the machine-readable copy substantially conforms to the
corresponding source code listing;

 

  (iii) DMI’s Software is written in the language set forth on Schedule 3.16(m),
for use on the hardware set forth on Schedule 3.16(m) with standard operating
systems;

 

  (iv) DMI’s Software can be maintained and modified by programmers currently
employed by DMI; and

 

  (v) DMI’s Software operates in accordance with the user manual therefor and
DMI has no knowledge of, and have received no written notice with respect to,
any material operating defects with respect to any of DMI’s Software.

 

33



--------------------------------------------------------------------------------

None of DMI’s Software, or its past or current uses, has violated or infringed
upon, or is violating or infringing upon, any Software, patent, copyright, trade
secret, or other Intellectual Property of any Person. No Person is violating or
infringing upon, or has violated or infringed upon at any time, any of DMI’s
Software.

 

Except as set forth on Schedule 3.16(m), none of DMI’s Software is owned by, or
registered in the name of, any current or former shareholder, partner, director,
executive, officer, employee, salesman, agent, customer, representative,
contractor, or Related Person of DMI nor does any such Person have any interest
in any of DMI’s Software or any right to any of DMI’s Software, including the
right to royalty payments.

 

(n) Internet Domain Names. Except as set forth on Schedule 3.16(n), for the
twelve-month period prior to the Closing Date, the internet domain names and
uniform resource locaters listed in Schedule 3.16(a) direct and resolve to the
appropriate internet protocol addresses and are and have been accessible to
Internet users on those certain computers used by DMI to make the Sites (as
defined in the definition of Intellectual Property) so accessible substantially
twenty-four (24) hours per day, seven (7) days per week and are, and have been,
operational for downloading content from the those certain computers used by DMI
to make the Sites so accessible on a twenty-four (24) hours per day, seven (7)
days per week basis. DMI or one of its Subsidiaries has fully operational
back-up copies of the Sites (and all related Software, databases, and other
information), made from the current versions of the Sites as accessible to
Internet users. From the date hereof until the Closing Date, back-up copies have
been made no less frequently than every fourteen days and such back-up copies
have been stored in a safe and secure environment, fit for the back-up such
media, and are not located at the same location of the server supporting the
Sites. DMI has no reason to believe that the Sites will not operate or will not
continue to be accessible to internet users on substantially a 24/7 basis prior
to, at the time of, and after the Closing Date.

 

3.17 Compliance with Laws. DMI and each of its Subsidiaries has complied and is
in compliance with all applicable Laws and Orders except where the failure to so
comply, individually and in the aggregate, could not reasonably be expected to
have a Material Adverse Effect with respect to DMI. Neither DMI nor any of its
Subsidiaries has received any notice that any violation of the foregoing is
being or may be alleged.

 

3.18 Suppliers, VARs, and Customers.

 

(a) Suppliers. Schedule 3.18(a) sets forth each supplier accounting for more
than $1,000 of consolidated purchases of DMI and its Subsidiaries, taken as a
whole, during the twelve-month period immediately preceding the Closing Date.

 

(b) VARs. Schedule 3.18(b) sets forth: (i) the name of each value-added
reseller, distributor, agent, or representative (each, a “VAR”) that
distributes, markets, or arranges for customers of DMI to license any of DMI’s
Software and (ii) whether there is a written agreement between DMI and the VAR.
If there is an agreement, either written or oral, between DMI and the VAR, then
such Contract is listed on Schedule 3.12.

 

34



--------------------------------------------------------------------------------

(c) Customers. Schedule 3.18(c) sets forth each customer accounting for more
than $1,000 of consolidated sales of DMI and its Subsidiaries, taken as a whole,
during the twelve-month period immediately preceding the Closing Date, for which
DMI is, as of the Closing Date, providing maintenance services.

 

(d) Status of Relationships. The relationships of DMI and its Subsidiaries with
each supplier, VAR, and customer listed on Schedules 3.18(a) through (c) are
good commercial working relationships, and except as set forth on such
schedules, no such supplier, VAR, or customer has canceled or otherwise
terminated, or threatened to cancel or otherwise terminate, its relationship
with DMI or any of its Subsidiaries. DMI has received no notice that any such
supplier, VAR, or customer may cancel or otherwise materially and adversely
modify its relationship with DMI or any of its Subsidiaries or limit its
services, supplies, or materials to DMI or any of its Subsidiaries, or its usage
or purchase of the services and products of DMI and its Subsidiaries either as a
result of the transactions contemplated by this Agreement or otherwise.
Notwithstanding anything set forth in this Section 3.18, however, DMI has
terminated, effective on or prior to the Closing Date, that certain Managing
Agency Agreement Between Demand Management, Inc. and Demand Solutions (Europe)
Ltd., dated April 2, 1999.

 

3.19 Employment Relations.

 

(a) DMI and each of its Subsidiaries has been and is in compliance with all
applicable laws respecting employment and employment practices, terms and
conditions of employment, and wages and hours, and has not and is not engaged in
any unfair labor practice.

 

(b) No unfair labor practice complaint against DMI or any of its Subsidiaries is
pending before the National Labor Relations Board.

 

(c) There is no labor strike, dispute, slowdown or stoppage actually pending or
threatened against or involving DMI or any of its Subsidiaries.

 

(d) No union is currently certified, and there is no union representation
question and no union or other organizational activity that would be subject to
the National Labor Relations Act (20 U.S.C. Section 151 et. seq.) existing or
threatened with respect to the operations of DMI or any of its Subsidiaries.

 

(e) No grievance exists, no Proceeding arising out of or under any collective
bargaining agreement is pending, and no claim therefor has been asserted.

 

(f) Neither DMI nor any of its Subsidiaries is subject to or bound by any
collective bargaining or labor union agreement applicable to any Person employed
by DMI or any of its Subsidiaries, and no collective bargaining or labor union
agreement is currently being negotiated by DMI or any of its Subsidiaries.

 

(g) Neither DMI nor any of its Subsidiaries has experienced any material labor
difficulty or work stoppage during the last three years.

 

35



--------------------------------------------------------------------------------

(h) There has not been, and to the knowledge of DMI there will not be, any
material adverse change in relations with employees of DMI or any of its
Subsidiaries as a result of any announcement of the transactions contemplated by
this Agreement.

 

(i) Neither DMI nor any of its Subsidiaries has any Equal Employment Opportunity
Commission charges or other claims of employment discrimination pending or
threatened against it.

 

(j) No wage and hour department investigation has been made of DMI or any of its
Subsidiaries.

 

(k) There are no occupational health and safety claims against DMI or any of its
Subsidiaries.

 

(l) Since the enactment of the Worker Adjustment and Retraining Notification Act
(“WARN”), neither DMI nor any of its Subsidiaries has effectuated either (i) a
“plant closing” (as defined in WARN) affecting any site of employment or one or
more facilities or operating units within any site of employment or facility of
DMI or any of its Subsidiaries or (ii) a “mass layoff” (as defined in WARN)
affecting any site of employment or facility of DMI or any of its Subsidiaries.
Neither DMI nor any of its Subsidiaries has been affected by any transaction or
engaged in layoffs or employment terminations sufficient in number to trigger
application of any similar Law and none of the employees of DMI or any of its
Subsidiaries has suffered an “employment loss” (as defined in WARN) during the
six months prior to the date hereof.

 

(m) DMI and each of its Subsidiaries is in compliance with the terms and
provisions of the Immigration Reform and Control Act of 1996, as amended, and
all related regulations promulgated thereunder except for such non-compliance
which, individually and in the aggregate, could not reasonably be expected to
have a Material Adverse Effect with respect to DMI.

 

(n) Prior to the date hereof, DMI has provided NEWCO with an accurate and
complete list showing the names of all individuals who received compensation
from DMI or any of its Subsidiaries for services rendered during calendar year
2003 and during calendar year 2004 up to and including the Unaudited Estimated
Balance Sheet Date, together with a statement of the full amount paid or payable
to each such person for services rendered during such fiscal year and for
services expected to be rendered during the current fiscal year.

 

3.20 Employee Benefit Plans.

 

(a) List of Plans. Set forth on Schedule 3.20(a) is an accurate and complete
list of all U.S. and non-U.S. (“Employee Benefit Plans”), defined as:

 

  (i) “employee benefit plans,” within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended, and the rules and
regulations thereunder (“ERISA”);

 

  (ii) bonus, stock option, stock purchase, restricted stock, incentive, fringe
benefit, “voluntary employees’ beneficiary associations” (“VEBAs”), under
Section

 

36



--------------------------------------------------------------------------------

501(c)(9) of the Code, profit sharing, pension, or retirement, deferred
compensation, medical, life, disability, accident, salary continuation,
severance, accrued leave, vacation, sick pay, sick leave, supplemental
retirement and unemployment benefit plans, programs, arrangements, commitments
and/or practices (whether or not insured); and

 

  (iii) employment, consulting, termination, and severance contracts or
agreements for active, retired, or former employees or directors,

 

regardless of whether any such plans, programs, arrangements, commitments,
contracts, agreements and/or practices (referred to in (i), (ii) or (iii) above)
are in writing or are otherwise exempt from the provisions of ERISA that have
been established, maintained, or contributed to (or with respect to which an
obligation to contribute has been undertaken) or with respect to which any
potential liability is borne by DMI or any of its Subsidiaries (including, for
this purpose and for the purpose of all of the representations in this Section
3.20, any predecessors to DMI or to any of its Subsidiaries and all employers
(whether or not incorporated) that would be treated, together with DMI, any of
its Subsidiaries and/or DMI as a single employer (A) within the meaning of
Section 414 of the Code or (B) as a result of DMI or any Subsidiary and/or DMI
being or having been a general partner of any such employer), since September 2,
1974.

 

(b) Status of Plans. Each Employee Benefit Plan (including any related trust)
complies in form with the requirements of all applicable laws, including ERISA
and the Code, and has at all times been maintained and operated in substantial
compliance with its terms and the requirements of all applicable laws, including
ERISA and the Code. No complete or partial termination of any Employee Benefit
Plan has occurred or is expected to occur, and no Proceedings have been
instituted, and no condition exists and no event has occurred that would
constitute grounds, under Title IV of ERISA to terminate, or appoint a trustee
to administer, any Employee Benefit Plan. Neither DMI nor any of its
Subsidiaries has any commitment, intention, or understanding to create, modify,
or terminate any Employee Benefit Plan. Except as required to maintain the
tax-qualified status of any Employee Benefit Plan intended to qualify under
Section 401(a) of the Code, no condition or circumstance exists that would
prevent the amendment or termination of any Employee Benefit Plan. No event has
occurred and no condition or circumstance has existed that would result in a
material increase in the benefits under or the expense of maintaining any
Employee Benefit Plan from the level of benefits or expense incurred for the
most recent fiscal year ended thereof. No Employee Benefit Plan is a plan
described in Section 4063(a) of ERISA.

 

(c) Liabilities. No Employee Benefit Plan subject to Sections 412 or 418B of the
Code or Section 302 of ERISA has incurred any accumulated funding deficiency
within the meaning of Sections 412 or 418B of the Code or Section 302 of ERISA,
respectively, or has applied for or obtained a waiver from the Internal Revenue
Service (“IRS”) of any minimum funding requirement or an extension of any
amortization period under Section 412 of the Code or Sections 303 or 304 of
ERISA. Except for payments of premiums to the Pension Benefit Guaranty
Corporation (“PBGC”), which have been timely paid in full, neither DMI nor any
of its Subsidiaries has incurred any liability (including, for this purpose and
for the purpose of all of the representations in this Section 3.21, any
indirect, contingent, or secondary liability) to the PBGC in connection with any
Employee Benefit Plan covering any active, retired or former

 

37



--------------------------------------------------------------------------------

employees or directors of DMI or any of its Subsidiaries, including any
liability under Sections 4069 or 4212(c) of ERISA or any penalty imposed under
Section 4071 of ERISA, or ceased operations at any facility or withdrawn from
any such Employee Benefit Plan in a manner that would subject it to liability
under Sections 4062, 4063 or 4064 of ERISA, or knows of any facts or
circumstances that might give rise to any liability of DMI or any of its
Subsidiaries to the PBGC under Title IV of ERISA that would result in any claims
being made against NEWCO by the PBGC.

 

Neither DMI nor any of its Subsidiaries has incurred any withdrawal liability
(including any contingent or secondary withdrawal liability) within the meaning
of Sections 4201 or 4204 of ERISA to any Employee Benefit Plan that is a
“multiemployer plan” (as such term is defined in Section 4001(a)(3) of ERISA)
(“Multiemployer Plan”), and no event has occurred and no condition or
circumstance has existed, that presents a material risk of the occurrence of any
withdrawal from or the partition, termination, reorganization or insolvency of
any such Multiemployer Plan that would result in any liability of DMI or any of
its Subsidiaries to any such Multiemployer Plan.

 

Neither DMI nor any of its Subsidiaries maintains any Employee Benefit Plan that
is a “group health plan” (as such term is defined in Section 5000(b)(1) of the
Code or Section 607(1) of ERISA) that has not been administered and operated in
all respects in compliance with the applicable requirements of Part 6 of
Subtitle B of Title I of ERISA and Section 4980B of the Code and neither DMI nor
any of its Subsidiaries is subject to any liability, including additional
contributions, fines, taxes, penalties or loss of tax deduction as a result of
such administration and operation. No Employee Benefit Plan that is such a group
health plan is a “multiple employer welfare arrangement,” within the meaning of
Section 3(40) of ERISA. Each Employee Benefit Plan that is intended to meet the
requirements of Section 125 of the Code meets such requirements, and each
program of benefits for which employee contributions are provided pursuant to
elections under any Employee Benefit Plan meets the requirements of the Code
applicable thereto. Neither DMI nor any of its Subsidiaries maintains any
Employee Benefit Plan that is an “employee welfare benefit plan” (as such term
is defined in Section 3(1) of ERISA) that has provided any “disqualified
benefit” (as such term is defined in Section 4976(b) of the Code) with respect
to which an excise tax could be imposed.

 

Neither DMI nor any of its Subsidiaries maintains any Employee Benefit Plan
(whether qualified or non-qualified under Section 401(a) of the Code) providing
for post-employment or retiree health, life insurance and/or other welfare
benefits and having unfunded liabilities, and neither DMI nor any of its
Subsidiaries have any obligation to provide any such benefits to any retired or
former employees or active employees following such employees’ retirement or
termination of service. Neither DMI nor any of its Subsidiaries has any unfunded
liabilities pursuant to any Employee Benefit Plan that is not intended to be
qualified under Section 401(a) of the Code.

 

Neither DMI nor any of its Subsidiaries has incurred any liability for any tax
or excise tax arising under Chapter 43 of the Code, and no event has occurred
and no condition or circumstance has existed that could give rise to any such
liability.

 

No asset of DMI or any of its Subsidiaries is subject to any lien arising under
Section 302(f) of ERISA or Section 412(n) of the Code, and no event has occurred
and no condition or

 

38



--------------------------------------------------------------------------------

circumstance has existed that would give rise to any such lien. Neither DMI nor
any of its Subsidiaries has been required to provide any security under Section
307 of ERISA or Sections 401(a)(29) or 412(f) of the Code, and no event has
occurred and no condition or circumstance has existed that would give rise to
any such requirement to provide any such security.

 

There are no actions, suits, claims or disputes pending, or, to the knowledge of
DMI, threatened, anticipated or expected to be asserted against or with respect
to any Employee Benefit Plan or the assets of any such plan (other than routine
claims for benefits and appeals of denied routine claims). No civil or criminal
action brought pursuant to the provisions of Title I, Subtitle B, Part 5 of
ERISA is pending, threatened, anticipated, or expected to be asserted against
DMI or any of its Subsidiaries or any fiduciary of any Employee Benefit Plan, in
any case with respect to any Employee Benefit Plan. No Employee Benefit Plan or
any fiduciary thereof has been the direct or indirect subject of an audit,
investigation or examination by any governmental or quasi-governmental agency.

 

(d) Contributions. Full payment has been timely made of all amounts that DMI or
any of its Subsidiaries is required, under applicable law or under any Employee
Benefit Plan or any agreement relating to any Employee Benefit Plan to which DMI
or any of its Subsidiaries is a party, to have paid as contributions or premiums
thereto as of the last day of the most recent fiscal year of such Employee
Benefit Plan ended prior to the date hereof. All such contributions and/or
premiums have been fully deducted for income tax purposes and no such deduction
has been challenged or disallowed by any governmental entity, and to the
knowledge of DMI and its Subsidiaries, no event has occurred and no condition or
circumstance has existed that would give rise to any such challenge or
disallowance. DMI has made adequate provision for reserves to meet contributions
and premiums and any other liabilities that have not been paid or satisfied
because they are not yet due under the terms of any Employee Benefit Plan,
applicable law or related agreements. Benefits under all Employee Benefit Plans
are as represented and have not been increased subsequent to the date as of
which documents have been provided.

 

(e) Funded Status; Withdrawal Liability. As of the date of this Agreement, the
current value of the accumulated benefit obligations (based upon actuarial
assumptions that are in the aggregate reasonable in all respects and have been
furnished to and relied upon by NEWCO) under each Employee Benefit Plan which is
covered by Title IV of ERISA and which is a “single employer plan” (as such term
is defined in Section 4001(a)(15) of ERISA) (“Single Employer Plan”) did not
exceed the current fair value of the assets of each such Single Employer Plan
allocable to such accrued benefits, and since the Balance Sheet Date, there has
been:

 

  (i) no Material Adverse Change in the financial condition of any Single
Employer Plan,

 

  (ii) no change in the actuarial assumptions with respect to any Single
Employer Plan, and

 

  (iii) no increase in benefits under any Single Employer Plan as a result of
plan amendments, written interpretations or announcements (whether written or
not), change in applicable law or otherwise,

 

39



--------------------------------------------------------------------------------

which, individually or in the aggregate, would result in the current value of
any Single Employer Plan’s accrued benefits exceeding the current value of all
such Single Employer Plan’s assets.

 

No Employee Benefit Plan holds as an asset any interest in any annuity contract,
guaranteed investment contract or any other investment or insurance contract,
policy or instrument issued by an insurance company that, to the knowledge and
belief of DMI, is or may be the subject of bankruptcy, conservatorship,
insolvency, liquidation, rehabilitation or similar Proceedings.

 

As of the date of this Agreement, using actuarial assumptions and computation
methods consistent with Part 1 of Subtitle E of Title IV of ERISA, the aggregate
liabilities of DMI and its Subsidiaries to all Multiemployer Plans in the event
of a complete withdrawal therefrom, as of the close of the most recent fiscal
year of each Multiemployer Plan ended prior to the date hereof, could not
reasonably be expected to exceed $50,000. To the knowledge of DMI, there has
been no material change in the financial condition of any Multiemployer Plan, in
any such actuarial assumption or computation method or in the benefits under any
Multiemployer Plan as a result of collective bargaining or otherwise since the
close of each such fiscal year that, individually or in the aggregate, would
materially increase such liability.

 

(f) Tax Qualification. Each Employee Benefit Plan intended to be qualified under
Section 401(a) of the Code has, as currently in effect, been determined to be so
qualified by the IRS. Each trust established in connection with any Employee
Benefit Plan which is intended to be exempt from Federal income taxation under
Section 501(a) of the Code has, as currently in effect, been determined to be so
exempt by the IRS. Each VEBA has been determined by the IRS to be exempt from
Federal income tax under Section 501(c)(9) of the Code. Since the date of each
most recent determination referred to in this paragraph (f), no event has
occurred and no condition or circumstance has existed that resulted or is likely
to result in the revocation of any such determination or that would adversely
affect the qualified status of any such Employee Benefit Plan or the exempt
status of any such trust or VEBA.

 

(g) Transactions. No “reportable event” (as such term is defined in Section 4043
of ERISA) for which the thirty-day notice requirement has not been waived by the
PBGC has occurred or is expected to occur with respect to any Employee Benefit
Plan. Neither DMI nor any of its Subsidiaries nor any of its directors,
officers, employees or, to the knowledge of DMI, other persons who participate
in the operation of any Employee Benefit Plan or related trust or funding
vehicle, have engaged in any transaction with respect to any Employee Benefit
Plan or breached any applicable fiduciary responsibilities or obligations under
Title I of ERISA that would subject any of them to a tax, penalty or liability
for prohibited transactions or breach of any obligations under ERISA or the Code
or would result in any claim being made under, by or on behalf of any such
Employee Benefit Plan by any party with standing to make such claim.

 

(h) Triggering Events. The execution of this Agreement and the consummation of
the transactions contemplated hereby, do not constitute a triggering event under
any Employee Benefit Plan, policy, arrangement, statement, commitment or
agreement, whether or not legally enforceable, which (either alone or upon the
occurrence of any additional or subsequent event) will or may result in any
payment (whether of severance pay or otherwise), “parachute payment” (as such
term is defined in Section 280G of the Code), acceleration, vesting or increase
in benefits to any employee or former employee or director of DMI or any of its
Subsidiaries. No Employee Benefit Plan provides for the payment of severance,
termination, change in control or similar-type payments or benefits.

 

40



--------------------------------------------------------------------------------

(i) Documents. DMI has delivered or caused to be delivered to NEWCO and its
counsel true and complete copies of all material documents in connection with
each Employee Benefit Plan, including (where applicable): (i) all Employee
Benefit Plans as in effect on the date hereof, together with all amendments
thereto, including, in the case of any Employee Benefit Plan not set forth in
writing, a written description thereof; (ii) all current summary plan
descriptions, summaries of material modifications, and material communications;
(iii) all current trust agreements, declarations of trust and other documents
establishing other funding arrangements (and all amendments thereto and the
latest financial statements thereof); (iv) the most recent IRS determination
letter, if any, obtained with respect to each Employee Benefit Plan intended to
be qualified under Section 401(a) of the Code or exempt under Section 501(a) or
501(c)(9) of the Code; (v) the annual report on IRS Form 5500-series or 990 for
each of the last three years for each Employee Benefit Plan required to file
such form; (vi) the most recently prepared actuarial valuation report for each
Employee Benefit Plan covered by Title IV of ERISA; (vii) the most recently
prepared financial statements; and (viii) all contracts and agreements relating
to each Employee Benefit Plan, including service provider agreements, insurance
contracts, annuity contracts, investment management agreements, subscription
agreements, participation agreements, and recordkeeping agreements and
collective bargaining agreements.

 

3.21 Environmental Laws and Regulations. Except as set forth on Schedule 3.21
and except as could not reasonably be expected to have a Material Adverse Effect
with respect to DMI:

 

  (i) DMI and each of its Subsidiaries are in compliance with all applicable
Environmental Laws, and have obtained, and are in compliance with, all Permits
required of them under applicable Environmental Laws;

 

  (ii) there are no Proceedings by any Governmental or Regulatory Authority or
other Person or entity pending, or to the knowledge of DMI threatened, against
DMI or any of its Subsidiaries under any Environmental Law; and

 

  (iii) there are no facts, circumstances, or conditions relating to the past or
present business or operations of DMI or any of its Subsidiaries (including the
disposal of any wastes, hazardous substances, or other materials), or to any
past or present DMI Property, that could reasonably be expected to give rise to
any Proceeding, or to any liability, under any Environmental Law.

 

3.22 Interests in Clients, Suppliers, Etc.. Except as set forth on Schedule
3.22:

 

  (i) there are no Contracts, liabilities, or obligations between DMI or any of
its Subsidiaries, on the one hand, and any Related Person of DMI, on the other
hand, and

 

  (ii) neither DMI, nor any Related Person of DMI, possesses, directly or
indirectly, any financial interest in, or is a director, officer or employee of,
any Person that is a client, supplier, customer, lessor, lessee, or competitor
or potential competitor of DMI or any of its Subsidiaries.

 

41



--------------------------------------------------------------------------------

Ownership of securities of a company whose securities are registered under the
Securities Exchange Act of 1934, as amended, of 1% or less of any class of such
securities shall not be deemed to be a financial interest for purposes of this
Section 3.22.

 

3.23 Bank Accounts and Powers of Attorney. Set forth on Schedule 3.23 is an
accurate and complete list showing:

 

  (i) the name and address of each bank in which DMI or any of its Subsidiaries
has an account or safe deposit box, the number of any such account or any such
box, and the names of all Persons authorized to draw thereon or to have access
thereto and

 

  (ii) the names of all Persons, if any, holding powers of attorney from DMI or
any of its Subsidiaries and a summary statement of the terms thereof.

 

3.24 Permits. DMI has delivered or made available to NEWCO for inspection a true
and correct copy of each permit (including occupancy permit), certificate,
license, consent or authorization of any Governmental or Regulatory Authority
(each, a “Permit”) obtained or possessed by DMI and its Subsidiaries, each of
which is listed on Schedule 3.24. The Permits comprise all registrations or
filings with or notices to any Governmental or Regulatory Authority that are
necessary for the lawful conduct of the businesses of DMI and its Subsidiaries
as presently conducted, or necessary for the lawful ownership of their
properties and assets. All such Permits are in full force and effect. DMI and
each of its Subsidiaries are compliance with all such Permits. Each such Permit
can be renewed or transferred in the Ordinary Course of Business by DMI or its
Subsidiary, as the case may be. Any applications for the renewal of any such
Permit that are due prior to the Closing Date will be timely made or filed by
DMI or the appropriate Subsidiary prior to the Closing Date. No Proceeding to
modify, suspend, revoke, withdraw, terminate, or otherwise limit any such Permit
is pending or threatened, and DMI knows of no valid basis for such Proceeding,
including the transactions contemplated hereby. No administrative or
governmental action or Proceeding has been taken or threatened, in connection
with the expiration, continuance, or renewal of any such Permit, and DMI knows
of no valid basis for any such Proceeding.

 

3.25 No Changes Since Balance Sheet Date. Except as set forth on Schedule 3.25,
since the Balance Sheet Date there has not been a Material Adverse Change with
respect to DMI; no fact, circumstance, or event exists or has occurred that
could reasonably be expected to result in a Material Adverse Change with respect
to DMI; and neither DMI nor any of its Subsidiaries has:

 

  (i) amended or restated its charter or bylaws (or comparable organizational or
governing documents);

 

  (ii) authorized for issuance, issued, sold, delivered, or agreed or committed
to issue, sell or deliver:

 

42



--------------------------------------------------------------------------------

  (A) any capital stock of, or other equity or voting interest in, DMI or any of
its Subsidiaries or

 

  (B) any securities convertible into, exchangeable for, or evidencing the right
to subscribe for or acquire either:

 

  (I) any shares of capital stock of, or other equity or voting interest in, DMI
or any of its Subsidiaries, or

 

  (II) any securities convertible into, exchangeable for, or evidencing the
right to subscribe for or acquire, any shares of the capital stock of, or other
equity or voting interest in, DMI or any of its Subsidiaries;

 

  (iii) declared, paid, or set aside any dividend or made any distribution with
respect to, or split, combined, redeemed, reclassified, purchased, or otherwise
acquired directly, or indirectly, any shares of capital stock of, or other
equity or voting interest in, DMI or any of its Subsidiaries, or made any other
change in the capital structure of DMI or any of its Subsidiaries;

 

  (iv) increased the compensation payable (including, but not limited to, wages,
salaries, bonuses or any other remuneration) or to become payable to any
officer, employee, agent, or director of DMI, except for:

 

  (A) such increases that were required in accordance with the terms of any
Employee Benefit Plan set forth on Schedule 3.20(a) and

 

  (B) salary increases made in the Ordinary Course of Business not exceeding
four percent (4%) of the annual base salary for any individual;

 

  (v) made any bonus, profit sharing, pension, retirement, or insurance payment,
distribution or arrangement to or with any officer, employee, agent, or director
of DMI, except for payments that were already accrued prior to the Balance Sheet
Date or were required by the terms of any Employee Benefit Plan set forth on
Schedule 3.20(a).

 

  (vi) entered into, materially amended or become subject to any Contract of a
type described in Section 3.12(a) or outside the Ordinary Course of Business;

 

  (vii) incurred, assumed or modified any Indebtedness not set forth on Schedule
3.12(a), except Indebtedness incurred, assumed or modified in the Ordinary
Course of Business consistent with past practice;

 

  (viii) permitted any of its properties or assets to be subject to any Lien
(other than Permitted Liens);

 

  (ix) sold, transferred, leased, licensed, or otherwise disposed of any assets
or properties material to DMI and its Subsidiaries, taken as a whole except for
(i) sales of inventory in the Ordinary Course of Business consistent with past

 

43



--------------------------------------------------------------------------------

practice, and (ii) leases or licenses entered into in the Ordinary Course of
Business consistent with past practice with annual lease or royalty payments
that are not reasonably expected to exceed $10,000;

 

  (x) acquired any business or Person, by merger or consolidation, purchase of
substantial assets or equity interests, or by any other manner, in a single
transaction or a series of related transactions, or entered into any Contract,
letter of intent or similar arrangement (whether or not enforceable) with
respect to the foregoing;

 

  (xi) made any capital expenditure or commitment therefor in excess of $10,000
individually or otherwise acquired any assets or properties (other than
inventory in the Ordinary Course of Business consistent with practice) that are
material to DMI and its Subsidiaries, taken as a whole, or entered into any
Contract, letter of intent or similar arrangement (whether or not enforceable)
with respect to the foregoing;

 

  (xii) entered into, materially amended or become subject to any joint venture,
partnership, strategic alliance, shareholders’ agreement, co-marketing,
co-promotion, co-packaging, joint development or similar arrangement;

 

  (xiii) written-off as uncollectible any notes or accounts receivable, except
write-offs in the Ordinary Course of Business consistent with past practice
charged to applicable reserves which individually and in the aggregate are not
material to DMI and its Subsidiaries, taken as a whole;

 

  (xiv) canceled or waived any claims or rights of substantial value;

 

  (xv) made any change in any method of accounting or auditing practice;

 

  (xvi) made any tax election or settled and/or compromised any tax liability;
prepared any Returns in a manner which is inconsistent with the past practices
of DMI or such Subsidiary, as the case may be, with respect to the treatment of
items on such Returns; incurred any material liability for Taxes other than in
the Ordinary Course of Business; or filed an amended Return or a claim for
refund of Taxes with respect to the income, operations or property of DMI or its
Subsidiaries;

 

  (xvii) paid, discharged, settled, or satisfied any claims, liabilities, or
obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), other than payments, discharges or satisfactions in the Ordinary
Course of Business and consistent with past practice of liabilities reflected or
reserved against in the Balance Sheet;

 

  (xviii) established, adopted, entered into, amended or terminated any Employee
Benefits Plan or any collective bargaining, thrift, compensation or other plan,
agreement, trust, fund, policy or arrangement for the benefit of any directors,
officers or employees;

 

44



--------------------------------------------------------------------------------

  (xvix) conducted its cash management customs and practices (including the
collection of receivables and payment of payables) other than in the Ordinary
Course of Business consistent with past practice;

 

  (xx) entered into any contract or letter of intent with respect to (whether or
not binding), or otherwise committed or agreed, whether or not in writing, to do
any of the foregoing; or

 

  (xi) taken any action that, if taken subsequent to the execution of this
Agreement and on or prior to the Closing Date, would constitute a breach of the
covenants set forth in Section 5.1.

 

3.26 Disclosure. None of this Agreement, the financial statements referred to in
Section 3.6 (including the footnotes thereto), any Schedule, Exhibit, or
certificate delivered pursuant to this Agreement or any document or statement in
writing that has been supplied to NEWCO or its representatives by or on behalf
of DMI, or any of its Subsidiaries or any of its directors, officers, or
employees in connection with the transactions contemplated by this Agreement,
contains any untrue statement of a material fact, or omits any statement of a
material fact necessary to make the statements contained herein or therein not
misleading. There is no fact known to DMI that would have a Material Adverse
Effect with respect to DMI that has not been set forth in this Agreement, the
financial statements referred to in Section 3.6 (including the footnotes
thereto) any Schedule, Exhibit, or certificate or delivered pursuant to this
Agreement.

 

3.27 Government Contracts. Except as set forth on Schedule 3.27, neither DMI nor
any of its Subsidiaries:

 

  (i) has any contracts with any Governmental or Regulatory Authority involving
any information, technology, or data that is classified under Executive Order
12356 of April 2, 1982;

 

  (ii) has any products or services (including research and development) with
respect to which it (A) is a supplier, direct or, to the knowledge of DMI,
indirect, to any of the military services of the United States or the Department
of Defense, or (B) to the knowledge of DMI, has technology which has or could
have military applications;

 

  (iii) exports (A) products or technical data under validated licenses or
technical data under General License GTDR pursuant to the U.S. Export
Administration Regulations (15 CFR Parts 768 through 799) or (B) defense
articles and defense services under the International Traffic in Arms
Regulations (22 CFR Subchapter M); or

 

  (iv) has a Facility Security Clearance under the Department of Defense
Industrial Security Program.

 

3.28 Warranty Claims. There are no threatened or pending Warranty Claims against
DMI in connection with the sales of DMI’s products, which Warranty Claims exceed
$10,000 in the aggregate or are not covered by insurance, the proceeds of which
will be available to DMI at

 

45



--------------------------------------------------------------------------------

or after Closing. Except as set forth on Schedule 3.28, neither DMI nor any of
its Subsidiaries makes any representations or warranties to its customers with
regard to the products sold or services delivered by DMI. Schedule 3.28 contains
a complete list of the threatened or pending Warranty Claims against DMI. At
Closing, DMI will provide NEWCO with a complete list of threatened or pending
Warranty Claims against DMI, to and including Closing. As used herein, the
phrase “Warranty Claims” means claims by third parties for defects in goods or
services sold by DMI, which goods or services the customer claims do not meet
the product warranty.

 

3.29 Brokers’ or Finders’ Fees. No agent, broker, Person, or firm acting on
behalf of DMI is, or will be, entitled to any commission or brokers’ or finders’
fees from DMI or NEWCO, or from any of their Related Persons, in connection with
any of the transactions contemplated by this Agreement.

 

4. REPRESENTATIONS OF NEWCO. NEWCO represents, warrants, and agrees as follows:

 

4.1 Existence and Good Standing of NEWCO; Power and Authority. NEWCO is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Georgia. NEWCO has the corporate power and authority to
execute and deliver this Agreement and the other instruments and agreements to
be executed and delivered by NEWCO as contemplated hereby. NEWCO has the
corporate power and authority to consummate the transactions contemplated hereby
and thereby, including the purchase of the shares pursuant to this Agreement.
The execution, delivery, and performance of this Agreement, and all other
instruments and agreements to be executed and delivered by NEWCO as contemplated
hereby, and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by NEWCO’s Board of Directors and no other
corporate action on the part of NEWCO is necessary to authorize the execution,
delivery, and performance of this Agreement and such other instruments and
agreements by NEWCO and the consummation of the transactions contemplated hereby
and thereby. This Agreement and all other instruments and agreements to be
executed and delivered by NEWCO as contemplated hereby, when delivered in
accordance with the terms hereof, assuming the due execution and delivery of
this Agreement and each such other document by the other Parties and thereto,
shall have been duly executed and delivered by NEWCO and shall be valid and
binding obligations of NEWCO, enforceable against NEWCO in accordance with their
terms, except to the extent that their enforceability may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and to general
equitable principles.

 

46



--------------------------------------------------------------------------------

4.2 Consents and Approvals; No Violations.

 

(a) Other than as set forth on Schedule 4.2(a) the execution and delivery of
this Agreement by NEWCO do not, the execution and delivery by NEWCO of the other
instruments and agreements to be executed and delivered by NEWCO as contemplated
hereby will not, and the consummation by NEWCO of the transactions contemplated
hereby and thereby will not, result in a violation or breach of, conflict with,
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation, payment, or acceleration)
under, or result in the creation of any Lien upon any of the properties or
assets of NEWCO under:

 

  (i) any provision of the articles of incorporation or bylaws of NEWCO;

 

  (ii) subject to obtaining and making any of the approvals, consents, notices
and filings referred to in Section 4.2(b) of this Agreement, any Law or Order
applicable to NEWCO or by which any of its properties or assets may be bound;

 

  (iii) any Contract to which NEWCO is a party, or by which any of its
properties or assets is bound except in the case of clauses (i) and (ii) above,
for such violations, filings, permits, consents, approvals, notices, breaches or
conflicts which could not reasonably be expected to have a Material Adverse
Effect with respect to NEWCO.

 

(b) Except for such filings and approvals as may be set forth on Schedule
4.2(b), no consent, approval, or action of, filing with, or notice to any
Governmental or Regulatory Authority or private third party is necessary or
required under any of the terms, conditions, or provisions of any Law or Order,
any Contract to which NEWCO is a party or by which any of its properties or
assets is bound, for the execution and delivery of this Agreement by NEWCO, the
performance by NEWCO of its obligations under this Agreement, or the
consummation of the transactions contemplated hereby.

 

4.3 Brokers’ or Finders’ Fees. No agent, broker, person or firm acting on behalf
of NEWCO is, or will be, entitled to any commission or brokers’ or finders’ fees
from DMI or from any Related Person of DMI, in connection with any of the
transactions contemplated by this Agreement.

 

5. COVENANTS OF DMI.

 

5.1 Conduct of Business of DMI.

 

(a) During the period from the date of this Agreement to the Closing Date, DMI
and each of its Subsidiaries shall conduct its operations (including their
working capital and cash management practices) only according to their Ordinary
Course of Business and shall use their commercially reasonable efforts to
preserve intact its business organizations, keep available the services of their
officers and employees and maintain satisfactory relationships with licensors,
suppliers, distributors, clients, and others having business relationships with
them. Notwithstanding the immediately preceding sentence, prior to the Closing
Date, except as may be first approved in writing by NEWCO or as is otherwise
expressly permitted or required by this Agreement, each of DMI and its
Subsidiaries shall refrain from the following:

 

  (i) amending or restating its charter or bylaws (or comparable organizational
or governing documents);

 

47



--------------------------------------------------------------------------------

  (ii) authorizing for issuance, issuing, selling or delivering (A) any capital
stock of, or other equity or voting interest in, DMI or any of its Subsidiaries,
or (B) any securities convertible into, exchangeable for, or evidencing the
right to subscribe for or acquire either (1) any shares of capital stock of, or
other equity or voting interest in, DMI or any of its Subsidiaries, or (2) any
securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire, any shares of the capital stock of, or other equity or
voting interest in, DMI or any of its Subsidiaries;

 

  (iii) declaring, paying, or setting aside any dividend or making any
distribution (other than dividends or distributions by any Subsidiary of DMI to
DMI or any other wholly owned subsidiary of DMI with respect to, or splitting,
combining, redeeming, reclassifying, purchasing or otherwise acquiring directly,
or indirectly, any shares of capital stock of, or other equity or voting
interest in, DMI or any of its Subsidiaries, or making any other change in the
capital structure of DMI or any of its Subsidiaries;

 

  (iv) increasing the compensation payable (including, but not limited to,
wages, salaries, bonuses or any other remuneration) or to become payable to any
officer, employee, agent, or director of DMI except for (A) such increases that
are required in accordance with the terms of any Employee Benefit Plan set forth
on Schedule 3.20(a), and (B) salary increases made in the Ordinary Course of
Business not exceeding four percent (4%) of the annual base salary for any
individual;

 

  (v) making any bonus, profit sharing, pension, retirement or insurance
payment, distribution or arrangement to or with any officer, employee, agent, or
director of DMI except for payments that were already accrued prior to the date
hereof or are required by the terms of any Employee Benefit Plan set forth on
Schedule 3.20(a);

 

  (vi) establishing, adopting, entering into, amending or terminating any
Employee Benefit Plan or any collective bargaining, thrift, compensation or
other plan, agreement, trust, fund, policy or arrangement for the benefit of any
directors, officers or employees;

 

  (vii) entering into, materially amending, becoming subject to or terminating
any Contract of a type described in Section 3.12(a) or outside the Ordinary
Course of Business or any real property lease or sublease;

 

  (viii) incurring, assuming or modifying any Indebtedness, except Indebtedness
for working capital purposes incurred in the Ordinary Course of Business,
consistent with past practice;

 

48



--------------------------------------------------------------------------------

  (ix) subjecting any of its properties or assets or any capital stock, or other
equity or voting interests to any Lien (other than Permitted Liens);

 

  (x) selling, transferring, leasing, licensing or otherwise disposing of any
assets or properties except for (A) sales of inventory in the Ordinary Course of
Business consistent with past practice, and (B) leases or licenses entered into
in the Ordinary Course of Business consistent with past practice with annual
lease or royalty payments that could not reasonably be expected to exceed
$10,000 individually;

 

  (xi) acquiring any business or Person, by merger or consolidation, purchase of
substantial assets or equity interests, or by any other manner, in a single
transaction or a series of related transactions;

 

  (xii) making any capital expenditure or commitment therefor in excess of
$10,000 individually or otherwise acquiring any assets or properties (other than
supplies or inventory in the Ordinary Course of Business consistent with
practice);

 

  (xiii) entering into, materially amending, becoming subject to or terminating
any joint venture, partnership, strategic alliance, shareholders’ agreement,
co-marketing, co-promotion, co-packaging, joint development or similar
arrangement;

 

  (xiv) writing-off as uncollectible any notes or accounts receivable, except
write-offs in the Ordinary Course of Business consistent with past practice
charged to applicable reserves which individually and in the aggregate are not
material to DMI and its Subsidiaries, taken as a whole;

 

  (xv) canceling or waiving any claims or rights of substantial value;

 

  (xvi) making any change in any method of accounting or auditing practice other
than those required by GAAP;

 

  (xvii) making any tax election or settling and/or compromising any tax
liability; preparing any Returns in a manner which is inconsistent with the past
practices of DMI or such Subsidiary, as the case may be, with respect to the
treatment of items on such Returns; incurring any liability for Taxes other than
in the Ordinary Course of Business; or filing an amended Return or a claim for
refund of Taxes with respect to the income, operations or property of DMI or its
Subsidiaries;

 

  (xviii) paying, discharging, settling, or satisfying any claims, liabilities,
or obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), other than payments, discharges, or satisfactions in the Ordinary
Course of Business and consistent with past practice of liabilities to the
extent reflected or reserved against in the Balance Sheet;

 

  (xix) taking any action, engaging in any transaction or entering into any
Contract that would cause any of the representations set forth in Section 3 to
be inaccurate or untrue as of the Closing Date;

 

49



--------------------------------------------------------------------------------

  (xx) planning, announcing, implementing or effecting any reduction in force,
lay-off, early retirement program, severance program or other program or effort
concerning the termination of employment of employees of DMI or any of its
Subsidiaries (other than routine employee terminations for cause);

 

  (xxi) taking any action, engaging in any transaction or entering into any
Contract that is material to DMI and its Subsidiaries, taken as a whole;

 

  (xxii) making any loans, advances or capital contributions to, or investments
in, any other Person other than loans, advances or capital contributions by DMI
or any of its Subsidiaries to any direct or indirect wholly owned Subsidiary of
DMI;

 

  (xxiii) entering into any Contract or letter of intent (whether or not
binding) with respect to, or committing or agreeing to do, whether or not in
writing, any of the foregoing; or

 

  (xxiv) taking any action that, if taken subsequent to the execution of this
Agreement and on or prior to the Closing Date, would constitute a breach of the
representations set forth in Section 3.26.

 

(b) During the period from the date of this Agreement to the Closing Date, DMI
and its Subsidiaries shall confer on a regular basis with one or more designated
representatives of NEWCO to report material operational matters and to report
the general status of ongoing operations.

 

(c) DMI shall keep, or cause DMI and its Subsidiaries to keep, all insurance
policies currently maintained with respect to DMI and its Subsidiaries and its
assets and properties, or suitable replacements or renewals, in full force and
effect through the close of business on the Closing Date.

 

5.2 Exclusive Dealing. During the period from the date of this Agreement to the
earlier of (i) the Closing Date and (ii) the date this Agreement is terminated
in accordance with its terms, neither DMI nor its Related Persons, officers,
directors, employees, agents, representatives, consultants, financial advisors,
attorneys, accountants and other agents of DMI, nor its Subsidiaries shall take
any action to, directly or indirectly, encourage, initiate, solicit, or engage
in discussions or negotiations with, or provide any information to, any Person,
other than NEWCO (and its Related Persons and representatives), concerning any
purchase of any capital stock of DMI or any of its Subsidiaries (other than in
connection with the exercise of any options or warrants outstanding on the date
hereof) or any merger, asset sale, recapitalization, or similar transaction
involving DMI or any of its Subsidiaries. No Shareholder shall vote said
Shareholder’s capital stock of DMI or any of its Subsidiaries in favor of any
purchase of any capital stock of DMI or any of its Subsidiaries, or any merger,
asset sale, recapitalization, or similar transaction involving DMI or any of its
Subsidiaries. DMI will notify NEWCO as soon as practicable if any Person makes
any proposal, offer, inquiry to, or contact with, DMI, with respect to the
foregoing and shall describe in reasonable detail the identity of any such
Person and the substance and material terms of any such contact and the material
terms of any such proposal.

 

50



--------------------------------------------------------------------------------

5.3 Review of DMI.

 

(a) NEWCO may, prior to the Closing Date, directly or through its
representatives, including any financing sources of NEWCO, review the
properties, books and records, and financial and legal condition of DMI and its
Subsidiaries, to the extent it reasonably believes necessary or advisable to
familiarize itself with such properties and other matters. Such review shall
not, however, affect the representations and warranties made by DMI and
Shareholders in this Agreement or the remedies of NEWCO for breaches of those
representations and warranties. DMI shall, and shall cause each of its
Subsidiaries to, permit NEWCO and its representatives to have, after the date of
execution of this Agreement, full access to the premises and to all the books
and records of DMI.

 

(b) DMI and its Subsidiaries shall cause the officers, employees, counsel,
accountants, consultants, and other representatives of DMI and each of its
Subsidiaries to furnish NEWCO with such financial and operating data and other
information with respect to the business and properties of DMI and its
Subsidiaries as NEWCO shall from time to time reasonably request, including but
not limited to the internal controls of DMI and its Subsidiaries and the
disclosure controls and procedures of DMI and its Subsidiaries to discuss such
matters as NEWCO may deem reasonably necessary or appropriate for NEWCO to
satisfy its obligations under Sections 302 and 906 of Sarbanes-Oxley Act of 2002
and any rules and regulations relating thereto; provided, however, that such
investigation and assistance shall not unreasonably disrupt the operations of
DMI and its Subsidiaries.

 

(c) For each month, beginning with January, 2004, DMI shall provide NEWCO with
an unaudited consolidated balance sheet and related unaudited consolidated
statements of operations, changes in shareholders’ equity and cash flows for the
month then ended within five (5) Business Days of the end of such month (the
“Monthly Financial Statements”). The Monthly Financial Statements, except as
indicated therein, shall be prepared in accordance with GAAP applied on a basis
consistent with the Balance Sheet and the other financial statements referred to
in Section 3.6, except that they need not contain footnotes and will be subject
to year-end audit adjustments. The Monthly Financial Statements shall fairly
present, in all material respects, the financial condition of DMI and its
Subsidiaries at the date thereof and the related statements of operations,
shareholders’ equity and cash flows shall fairly present, in all material
respects, the results of operations and cash flows of DMI and its Subsidiaries
and the changes in their financial conditions for the periods indicated.

 

5.4 Commercially Reasonable Efforts. Subject to the terms and conditions
contained herein, DMI and NEWCO shall, and DMI shall cause DMI and each of its
Subsidiaries to, cooperate and use its commercially reasonable efforts to take,
or cause to be taken, all appropriate action, and to make, or cause to be made,
all filings necessary, proper or advisable under applicable laws and regulations
and to consummate and make effective the transactions contemplated by this
Agreement, including its commercially reasonable efforts to obtain, prior to the
Closing Date, all Permits, consents, approvals, authorizations, qualifications
and Orders and parties to Contracts with DMI or any of its Subsidiaries
(including landlords) as are necessary for consummation of the transactions
contemplated by this Agreement and to fulfill the conditions to consummation of
the transactions contemplated hereby set forth in Section 6 and 7 of this
Agreement; provided, however, that no material Contract shall be amended to
increase the

 

51



--------------------------------------------------------------------------------

amount payable thereunder or otherwise to be materially more burdensome to DMI
or any of its Subsidiaries, to obtain any such consent, approval, or
authorization, without first obtaining the written approval of NEWCO.

 

5.5 Public Announcements. Neither DMI nor NEWCO shall, nor shall any of its
Related Persons, without the approval of the other Party, issue any press
releases or otherwise make any public statements with respect to the
transactions contemplated by this Agreement, except as may be required by
applicable law or regulation or by obligations pursuant to any listing agreement
with any national securities exchange so long as such Party has used
commercially reasonable efforts to obtain the approval of the other Party prior
to issuing such press release or making such public disclosure.

 

5.6 Notification of Certain Matters. DMI shall give prompt notice to NEWCO of
any of the following which occurs, or of which it becomes aware, following the
date hereof:

 

  (i) any notice of, or other communication relating to, a default or event
that, with notice or lapse of time or both, would become a default under any
Contract disclosed (or required to be disclosed) on Schedule 3.12;

 

  (ii) the occurrence or existence of any fact, circumstance or event which
could reasonably be expected to result in any such Material Adverse Change;

 

  (iii) the occurrence or existence of any fact, circumstance or event that
would reasonably be expected to result in (A) any representation or warranty
made by DMI in this Agreement or in any Schedule, Exhibit or certificate or
delivered herewith, to be untrue or inaccurate in any material respect, or (B)
the failure of any condition precedent to either Party’s obligations; and

 

  (iv) any notice or other communication from any third party alleging that the
consent of such third party is or may be required in connection with the
transactions contemplated by this Agreement.

 

5.7 Intercompany Accounts. DMI shall cause to be settled at or prior to the
Closing all intercompany balances and accounts between DMI and any Shareholder;
Demand Solutions (Europe) Ltd., a corporation organized under the laws of the
United Kingdom (“DSE”); or a Related Person of DMI.

 

5.8 Noncompetition; Nonsolicitation; Nondisclosure; Nondisparagement.

 

(a) Representations. DMI and Shareholders, jointly and severally, represent to,
and for the benefit of, NEWCO that:

 

  (i) each of them understands that NEWCO would not have executed and delivered
this Agreement or consummated the transactions contemplated in this Agreement if
DMI and Shareholders refused to include in this Agreement the restrictive
covenants set forth in this Section 5.8;

 

52



--------------------------------------------------------------------------------

  (ii) each of them further understands that the inclusion of these restrictive
covenants in this Agreement are material conditions to this Agreement;

 

  (iii) the Territory (as described in Section 5.8(b)) reflects the area in
which DMI has operated its business and in which it has relationships with other
entities that arrange for third parties to license DMI’s Software;

 

  (iv) the business conducted in the Territory, including but not limited to the
relationships with other entities that arrange for third parties to license
DMI’s Software, is part of what NEWCO is buying pursuant to this Agreement; and

 

  (v) in exchange for the entry into this Agreement by DMI and the Shareholders,
including these restrictive covenants, DMI received additional compensation or
good will for the Assets, resulting in a substantial premium in the Purchase
Price, which benefits the Shareholders directly.

 

(b) Noncompetition. For a period of five (5) years after the Closing Date,
neither DMI, nor any of its Subsidiaries, nor either of the Shareholders (each,
a “Restricted Party”) shall directly or indirectly invest in, own, manage,
operate, finance, control, advise, render services to, or guarantee the
obligations of any Person engaged in, or planning to become engaged in, the
business of: (i) creating logistics-management Software, (ii) marketing,
selling, licensing, such Software, (iii) installing or modifying such Software,
or (iv) consulting or training with respect to such Software, in each case in a
manner that is competitive with any computer Software product or service that
DMI provides to any third party or end user as of the Closing Date, or has so
provided within a two-year period prior to the Closing Date (“Competing
Business”), either directly by a Restricted Party, or indirectly by one or more
Restricted Parties through other entities that arrange for third parties to
license DMI’s Software, within any State of the United States of America (other
than Alaska and Hawaii) and within any territory defined in any agreement that
DMI has with an entity that arranges for third parties to license DMI’s
Software; provided, however, that a Restricted Party may purchase or otherwise
acquire up to (but not more than) one percent (1%) of any class of the
securities of any Person (but may not otherwise participate in the activities of
such Person) engaged in a Competing Business, provided such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934, as amended.

 

(c) Nonsolicitation. For a period of five (5) years after the Closing Date, no
Restricted Party shall, directly or indirectly:

 

  (i) solicit, in furtherance of a Competing Business, the business of any
Person who was a customer, supplier, licensee, licensor, franchisee, employee,
consultant or other business relation of DMI as of the Closing Date, or within
one year preceding the Closing Date;

 

  (ii) cause, induce, or attempt to cause or induce any customer, supplier,
licensee, licensor, franchisee, employee, consultant or other business relation
of DMI on the Closing Date or within one year preceding the Closing Date to
cease doing business with NEWCO, to deal with any competitor of NEWCO in
furtherance of a Competing Business, or in any way interfere with its
relationship with NEWCO; or

 

53



--------------------------------------------------------------------------------

  (iii) hire, retain, or attempt to hire or retain any employee or independent
contractor of NEWCO or in any way interfere with the relationship between NEWCO
and any of its employees or independent contractors in furtherance of a
Competing Business.

 

(d) Nondisclosure. For five (5) years after the Closing Date, no Restricted
Party shall use or disclose any Confidential Information that was owned or
controlled by DMI as of the Closing Date and was sold, transferred, or otherwise
conveyed to NEWCO in connection with the transactions contemplated by this
Agreement. “Confidential Information” means any non-public information (in any
form or media) regarding DMI’s: (i) customers, suppliers, licensees, licensors,
or franchisees (including lists of such Persons), (ii) Software code and
modifications, or (iii) methods of operation, programs and databases, patents
and designs, pricing, billing rates, billing procedures, vendors and suppliers,
business methods, finances, management, or any other non-public business
information relating to DMI (including but not limited to information otherwise
and severally protected as a trade secret under the Georgia Trade Secrets Act of
1990 (the “GTSA”)) which has value to NEWCO and is treated by NEWCO as being
confidential; provided, however, that Confidential Information does not include
any information that has been voluntarily disclosed to the public by NEWCO
(except where such public disclosure has been made by DMI without authorization)
or that has been independently developed and disclosed by others, or that
otherwise enters the public domain through lawful means.

 

(e) Nondisparagement. For five (5) years after the Closing Date, no Restricted
Party shall disparage NEWCO or any of NEWCO’s shareholders, directors, officers,
employees or agents.

 

(f) Modification of Covenant. If a final judgment of a court or tribunal of
competent jurisdiction determines that any term or provision contained in this
Section 5.8 is invalid or unenforceable, then the Parties agree that the court
or tribunal will have the power to reduce the scope, duration, or geographic
area of the term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision in order to protect NEWCO’s
legitimate business interests in its customer relationships, confidential
information and trade secrets, and goodwill, as well as the customer
relationships, confidential information and trade secrets, and goodwill that
NEWCO is acquiring from DMI in connection with the consummation of the
transactions contemplated by this Agreement. It is expressly agreed that each
provision of this Section 5.8 is intended to be severable.

 

(g) Tolling. If a Restricted Party challenges in court the enforceability of any
of the terms of this Section 5.8 of this Agreement, and such Restricted Party is
not enjoined from breaching any of the protective covenants contained herein,
and a court of competent jurisdiction later finds that the challenged protective
covenants at issue are enforceable, then the time periods shall be deemed tolled
upon the filing of the lawsuit in which the enforceability of this Agreement was
challenged until the dispute is finally resolved and all periods of appeal have
expired.

 

54



--------------------------------------------------------------------------------

5.9 Non-Solicitation of Employees.

 

(a) From and after the Closing Date, no Restricted Party shall, for a period of
five (5) years after the Closing Date, knowingly solicit for employment any
employee of NEWCO; provided, however, that this Section 5.9 shall not preclude a
Restricted Party from soliciting for employment or hiring any such employee who
(i) responds to a general solicitation through a public medium or general or
mass mailing by or on behalf of such Restricted Party that is not targeted at
employees of NEWCO or (ii) contacts such Restricted Party directly on such
individual’s own initiative.

 

(b) It is the desire and intent of the Parties that the provisions of this
Section 5.9 shall be enforced to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
If any particular provision or portion of this Section 5.9 shall be adjudicated
to be invalid or unenforceable, this Section shall be deemed amended to delete
therefrom such provision or portion adjudicated to be invalid or unenforceable,
such amendment to apply only with respect to the operation of such Section in
the particular jurisdiction in which such adjudication is made.

 

(c) The Parties recognize that the performance of the obligations under this
Section 5.9 by the Restricted Parties is special, unique, and extraordinary in
character, and that in the event of a Restricted Party’s Breach of the terms and
conditions of this Section 5.9 to be performed by such Restricted Party, NEWCO
shall be entitled, if it so elects, to obtain damages for any breach of this
Section 5.9, or to enforce the specific performance thereof by such Restricted
Party or to enjoin such Restricted Party from performing such services without
the necessity of posting bond or establishing the inadequacy of any remedy at
law.

 

5.10 Employee Matters. DMI shall be responsible for all severance, termination,
retention pay, benefits, or similar payments to all employees of DMI whose
employment with DMI is terminated or who elect to retire, resign, or otherwise
terminate their employment from DMI. DMI agrees to indemnify and hold NEWCO and
its Related Persons harmless on an after-tax basis from and against all Losses
suffered, incurred, or paid, directly or indirectly, as a result of, in
connection with, or arising out of any such termination, retirement, or
resignation.

 

6. CONDITIONS TO NEWCO’S OBLIGATIONS. NEWCO’s purchase of the Assets on the
Closing Date is conditioned on satisfaction or waiver by NEWCO, at or prior to
the Closing, of the following conditions:

 

6.1 Truth of Representations and Warranties. The representations and warranties
of DMI and Shareholders contained in this Agreement or in any Schedule, Exhibit,
or certificate delivered pursuant to this Agreement shall be true and correct in
all material respects on and as of the Closing Date with the same effect as
though such representations and warranties had been made on and as of such date,
except to the extent that such representations and warranties expressly relate
to an earlier date (in which case such representations shall be true and correct
in all material respects, on and as of such earlier date and except to the
extent that such

 

55



--------------------------------------------------------------------------------

representations and warranties contain a materiality qualifier, in which case
they shall be true and correct in all respects, and DMI shall have delivered to
NEWCO a certificate of an executive officer of DMI, dated the Closing Date, to
such effect.

 

6.2 Performance of Agreements. All of the agreements and covenants of DMI to be
performed prior to the Closing pursuant to this Agreement shall have been duly
performed in all material respects, and DMI shall have delivered to NEWCO a
certificate of an executive officer of DMI, dated the Closing Date, to such
effect.

 

6.3 Opinion of DMI’s Counsel. DMI shall have furnished NEWCO with a favorable
opinion, dated the Closing Date, of Stephen M. Hereford, Esq., 9904 Clayton
Road, St. Louis, Missouri 63124-1173, in the form and substance set forth in
Exhibit 6.3.

 

6.4 Good Standing and Other Certificates. DMI shall have delivered to NEWCO:

 

  (i) copies of DMI’s articles of incorporation or other organizational
document, as well as the articles of incorporation or certificate of
incorporation or other organizational document of each Subsidiary, in each case
as in effect on the Closing Date, including all amendments thereto, in each case
certified by the Secretary of State or other appropriate official of its
jurisdiction of incorporation or formation,

 

  (ii) a certificate from the Secretary of State or other appropriate official
of its jurisdictions of incorporation or formation to the effect that DMI and
each of its Subsidiaries is in good standing or subsisting in such jurisdiction
and listing all charter documents of DMI and such Subsidiaries on file,

 

  (iii) a certificate from the Secretary of State or other appropriate official
in each State in which DMI or any Subsidiary is qualified to do business to the
effect that DMI or such Subsidiary is in good standing in such State,

 

  (iv) a certificate as to the tax status of DMI and each Subsidiary from the
appropriate official in its jurisdiction of incorporation or formation and each
State in which DMI or such Subsidiary is qualified to do business, and

 

  (v) a copy of the bylaws of DMI and each Subsidiary, certified by the
Secretary of DMI and each Subsidiary as being true and correct and in effect on
the Closing Date.

 

6.5 No Material Adverse Change. Since the Balance Sheet Date, there shall have
been no Material Adverse Change with respect to DMI, and no events, facts, or
circumstances shall have occurred that could reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Change with respect to
DMI, and DMI shall have delivered to NEWCO a certificate of an executive officer
of DMI, dated the Closing Date, to such effect.

 

6.6 No Litigation. No Proceedings shall have been instituted or threatened
before a court or other Governmental or Regulatory Authority to restrain or
prohibit or materially delay or condition any of the transactions contemplated
hereby, and DMI shall have delivered to NEWCO a certificate of an executive
officer of DMI, dated the Closing Date, to such effect.

 

56



--------------------------------------------------------------------------------

6.7 No Injunctions. No preliminary or permanent injunction, decree or other
Order shall have been issued by any court or by any Governmental or Regulatory
Authority that prohibits the consummation of the transactions contemplated by
this Agreement and is in effect at the Closing.

 

6.8 Other Consents and Approvals. All other governmental and third-party
consents, waivers and approvals, if any, disclosed on Schedule 3.2(a) and 3.2(b)
or otherwise necessary to permit the consummation of the transactions
contemplated by this Agreement shall have been received.

 

6.9 Statutes; Orders. No Law or Order of any kind shall have been enacted,
entered, promulgated or enforced by any court or Governmental or Regulatory
Authority that would prohibit or materially delay the consummation of the
transactions contemplated by this Agreement or have the effect of making them
illegal.

 

6.10 Proceedings. All Proceedings to be taken in connection with the
transactions contemplated by this Agreement and all documents incident thereto
shall be reasonably satisfactory in form and substance to NEWCO and its counsel,
and NEWCO shall have received copies of all such documents and other evidences
as it or its counsel may reasonably request in order to establish the
consummation of such transactions and the taking of all Proceedings in
connection therewith.

 

6.11 Employment Agreements. Each of the Persons set forth in Schedule 6.11
hereto shall have executed employment agreements with DMI on terms acceptable to
NEWCO.

 

6.12 Amended Returns. Prior to the Closing, DMI shall not have filed or caused
to be filed any amended Tax Returns or claims for refund without the prior
written consent of NEWCO, which consent shall not be unreasonably withheld or
delayed, and DMI shall have delivered to NEWCO a certificate of an executive
officer of DMI, dated the Closing Date, to such effect.

 

6.13 Prior Tax Agreements. Prior to the Closing, DMI shall have terminated or
caused to be terminated any and all of the tax sharing, allocation,
indemnification, or similar agreements, arrangements or undertakings in effect,
written or unwritten, as between DMI or any predecessor or Related Person
thereof, on the one hand, and DMI and/or any of its Subsidiaries, on the other
hand, for all Taxes imposed by any government or taxing authority, regardless of
the period in which such Taxes are imposed, and there shall be no continuing
obligation to make any payments under any such agreements, arrangements or
undertakings.

 

6.14 Landlord Consents; Estoppel Certificates. NEWCO shall have received (i)
with respect to each of the leases set forth on Schedule 3.11, a written consent
for the assignment of such lease in form and substance reasonably satisfactory
to the NEWCO, and (ii) an estoppel certificate from each of the parties to such
leases in from and substance reasonably satisfactory to the NEWCO.

 

57



--------------------------------------------------------------------------------

6.15 Customer Relationships. Each of the customers of DMI listed on Schedule
3.18(c) and designated on such schedule to be a “Required Consent” shall have
consented in writing to the transactions contemplated by this Agreement.

 

7. CONDITIONS TO DMI’S OBLIGATIONS. DMI’s sale of the Assets on the Closing Date
is conditioned upon satisfaction or waiver by DMI, at or prior to the Closing,
of the following conditions:

 

7.1 Truth of Representations and Warranties. The representations and warranties
of NEWCO contained in this Agreement or in any Schedule, Exhibit or certificate
delivered pursuant to this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of such date, except to
the extent that such representations and warranties contain a materiality
qualifier, in which case they shall be true and correct in all respects, and
NEWCO shall have delivered to DMI a certificate of an executive officer of
NEWCO, dated the Closing Date, to such effect.

 

7.2 Performance of Agreements. All of the agreements and covenants of NEWCO to
be performed prior to the Closing pursuant to this Agreement shall have been
duly performed in all material respects, and NEWCO shall have delivered to DMI a
certificate of an executive officer of NEWCO, dated the Closing Date, to such
effect.

 

7.3 No Injunctions. No preliminary or permanent injunction, decree, or other
Order shall have been issued by any court or by any Governmental or Regulatory
Authority that prohibits the consummation of the transactions contemplated by
this Agreement and is in effect at the Closing.

 

7.4 Governmental Approvals. All other governmental consents and approvals, if
any, necessary to permit the consummation of the transactions contemplated by
this Agreement shall have been received.

 

7.5 Statutes; Orders. No Law or Order of any kind shall have been enacted,
entered, promulgated or enforced by any court or Governmental or Regulatory
Authority that prohibits the consummation of the transactions contemplated by
this Agreement or has the effect of making them illegal.

 

7.6 Proceedings. All Proceedings to be taken in connection with the transactions
contemplated by this Agreement and all documents incident thereto shall be
reasonably satisfactory in form and substance to DMI and their counsel, and DMI
shall have received copies of all such documents and other evidences as they or
their counsel may reasonably request in order to establish the consummation of
such transactions and the taking of all Proceedings in connection therewith.

 

58



--------------------------------------------------------------------------------

8. ADDITIONAL COVENANTS OF PARTIES.

 

8.1 Employees And Employee Benefits.

 

(a) Information on Active Employees. For the purpose of this Agreement, the term
“Active Employees” shall mean all employees employed on the Closing Date by DMI
for its business who are:

 

  (i) bargaining unit employees currently covered by a collective bargaining
agreement or

 

  (ii) employed exclusively in DMI’s business as currently conducted, including
employees on temporary leave of absence, including family medical leave,
military leave, temporary disability, or sick leave, but excluding employees on
long-term disability leave.

 

(b) Employment of Active Employees by NEWCO.

 

  (i) NEWCO is not obligated to hire any Active Employee, but may hire any
Active Employee (a “Hired Active Employee”). Subject to any Law, NEWCO will have
reasonable access to the facilities and personnel records (including performance
appraisals, disciplinary actions, grievances and medical records) of DMI for the
purpose of preparing for and conducting employment interviews with all Active
Employees and may, in its discretion, conduct the interviews following the
Closing Date. Access will be provided by DMI upon reasonable prior notice during
normal business hours.

 

  (ii) Neither DMI nor either Shareholder nor their Related Persons shall
solicit the continued employment of any Active Employee (unless and until NEWCO
has informed DMI in writing that the particular Active Employee will not receive
any employment offer from NEWCO) or the employment of any Hired Active Employee
after the Closing. NEWCO shall inform DMI promptly of the identities of those
Active Employees to whom it will not make employment offers.

 

  (iii) DMI and Shareholders understand and agree that (A) NEWCO’s expressed
intention to extend offers of employment as set forth in this section shall not
constitute any commitment, Contract, or understanding (expressed or implied) of
any obligation on the part of NEWCO to any post-Closing employment relationship
of any term or duration or upon any terms or conditions other than those that
NEWCO may establish pursuant to individual offers of employment, if any, and (B)
employment offered by NEWCO is “at will” and may be terminated by NEWCO or by an
employee at any time for any reason (subject to any written commitments to the
contrary made by NEWCO or an employee and Laws). Nothing in this Agreement shall
be deemed to prevent or restrict in any way the right of NEWCO to terminate,
reassign, promote, or demote any of the Hired Active Employees after the Closing
or to change adversely or favorably the title, powers, duties, responsibilities,
functions, locations, salaries, other compensation or terms or conditions of
employment of such employees.

 

59



--------------------------------------------------------------------------------

(c) Salaries and Benefits.

 

  (i) DMI shall be responsible for (A) the payment of all wages and other
remuneration due to Active Employees with respect to their services as employees
of DMI through the close of business on the Closing Date, including pro rata
bonus payments and all vacation pay earned prior to the Closing Date; (B) the
payment of any termination or severance payments and the provision of health
plan continuation coverage in accordance with the requirements of COBRA and
Sections 601 through 608 of ERISA; and (C) any and all payments to employees
required under the WARN Act, if applicable. Notwithstanding the provisions of
subsection (A) above, if DMI notifies NEWCO, within ten (10) days following the
Closing Date, of the names of the Hired Active Employees who have elected to
keep their respective vacation days, rather than to be paid therefor, and the
number of days each of them have accrued, then NEWCO will record such vacation
days on the books and records of NEWCO, as if such Hired Active Employees had
accrued such vacation days in connection with employment with NEWCO.

 

  (ii) DMI shall be liable for any claims made or incurred by Active Employees
and their beneficiaries through the Closing Date under the Employee Plans. For
purposes of the immediately preceding sentence, a charge will be deemed
incurred, in the case of hospital, medical, or dental benefits, when the
services that are the subject of the charge are performed and, in the case of
other benefits (such as disability or life insurance), when an event has
occurred or when a condition has been diagnosed that entitles the employee to
the benefit.

 

(d) DMI’s Retirement and Savings Plans.

 

  (i) All Hired Active Employees who are participants in DMI’s retirement plans,
if any, shall retain their accrued benefits under DMI’s retirement plans as of
the Closing Date, and DMI (or DMI’s retirement plans) shall retain sole
liability for the payment of such benefits as and when such Hired Active
Employees become eligible therefor under such plans. All Hired Active Employees
shall become fully vested in their accrued benefits under DMI’s retirement plans
as of the Closing Date, and DMI will so amend such plans if necessary to achieve
this result. DMI shall cause the assets of each Employee Plan to equal or exceed
the benefit liabilities of such Employee Plan on a plan-termination basis as of
the Closing Date.

 

  (ii) DMI will cause its savings plan, if any, to be amended in order to
provide that the Hired Active Employees shall be fully vested in their accounts
under such plan as of the Closing Date and all payments thereafter shall be made
from such plan as provided in the plan.

 

60



--------------------------------------------------------------------------------

(e) No Transfer of Assets. Neither DMI nor Shareholders nor its Related Persons
will make any transfer of pension or other employee benefit plan assets to
NEWCO.

 

(f) Collective Bargaining Matters. NEWCO will set its own initial terms and
conditions of employment for the Hired Active Employees and others it may hire,
including work rules, benefits and salary and wage structure, all as permitted
by law. NEWCO is not obligated to assume any collective bargaining agreements
under this Agreement. DMI shall be solely liable for any severance payment
required to be made to its employees due to the transactions contemplated by
this Agreement. Any bargaining obligations of NEWCO with any union with respect
to bargaining unit employees subsequent to the Closing, whether such obligations
arise before or after the Closing, shall be the sole responsibility of NEWCO.

 

(g) General Employee Provisions.

 

  (i) DMI and NEWCO shall give any notices required by Laws and take whatever
other actions with respect to the plans, programs and policies described in this
Section 8.1 as may be necessary to carry out the arrangements described in this
Section 8.1.

 

  (ii) DMI and NEWCO shall provide each other with such plan documents and
summary plan descriptions, employee data or other information as may be
reasonably required to carry out the arrangements described in this Section 8.1.

 

  (iii) If any of the arrangements described in this Section 8.1 are determined
by the IRS or other Governmental or Regulatory Authority to be prohibited by
law, DMI and NEWCO shall modify such arrangements to as closely as possible
reflect their expressed intent and retain the allocation of economic benefits
and burdens to the parties contemplated herein in a manner that is not
prohibited by law.

 

  (iv) DMI shall provide NEWCO with completed I-9 forms and attachments with
respect to all Hired Active Employees, except for such employees as DMI certify
in writing to NEWCO are exempt from such requirement.

 

  (v) NEWCO shall have no responsibility, liability or obligation, whether to
Active Employees, former employees, their beneficiaries or to any other Person,
with respect to any employee benefit plans, practices, programs or arrangements
(including the establishment, operation or termination thereof and the
notification and provision of COBRA coverage extension) maintained by DMI.

 

8.2 Payment Of All Taxes Resulting From Sale Of Assets By DMI. DMI shall pay in
a timely manner all Taxes resulting from, or payable in connection with, the
sale of the Assets pursuant to this Agreement, regardless of the Person on whom
such Taxes are imposed by Laws.

 

8.3 Payment Of Other Retained Liabilities. In addition to payment of Taxes
pursuant to Section 8.2, DMI shall pay, or make adequate provision for the
payment, in full all of the Retained Liabilities and other Liabilities of DMI
under this Agreement. If any such Liabilities are not so paid or provided for,
or if NEWCO reasonably determines that failure to make any payments will impair
NEWCO’s use or enjoyment of the Assets or conduct of the business

 

61



--------------------------------------------------------------------------------

previously conducted by DMI with the Assets, NEWCO may, at any time after the
Closing Date, elect to make all such payments directly (but shall have no
obligation to do so) and, at NEWCO’s option, be reimbursed by DMI or set off and
deduct the full amount of all such payments from any amounts owed to DMI.

 

8.4 Restrictions On DMI Dissolution And Distributions. DMI shall neither
dissolve, nor make any distribution of the proceeds received pursuant to this
Agreement, until both of the following have been completed: (i) payment of the
Adjustment Amount contemplated by Section 2.8 of this Agreement and (ii) DMI’s
payment, or adequate provision for the payment, of all of its obligations
pursuant to Sections 8.2 and 8.3.

 

8.5 Removing Excluded Assets. On or before the Closing Date, DMI shall remove
all Excluded Assets from all facilities and other real property to be occupied
by NEWCO. Such removal shall be done in such manner as to avoid any damage to
the facilities and other properties to be occupied by NEWCO and any disruption
of the business operations to be conducted by NEWCO after the Closing. Any
damage to the Assets or to the facilities resulting from such removal shall be
paid by DMI at the Closing. Should DMI fail to remove the Excluded Assets as
required by this Section, NEWCO shall have the right, but not the obligation,
to:

 

  (i) remove the Excluded Assets at DMI’s sole cost and expense;

 

  (ii) store the Excluded Assets and to charge DMI all storage costs associated
therewith;

 

  (iii) treat the Excluded Assets as unclaimed and to proceed to dispose of the
same under the laws governing unclaimed property; or

 

  (iv) exercise any other right or remedy conferred by this Agreement or
otherwise available at law or in equity.

 

DMI shall promptly reimburse NEWCO for all costs and expenses incurred by NEWCO
in connection with any Excluded Assets not removed by DMI on or before the
Closing Date.

 

8.6 Reports And Returns. DMI shall promptly after the Closing prepare and file
all reports and returns required by Laws relating to the business of DMI as
conducted using the Assets, to and including the Closing Date.

 

8.7 Assistance In Proceedings. DMI will cooperate with NEWCO and its counsel in
the contest or defense of, and make available its personnel and provide any
testimony and access to its books and records in connection with, any Proceeding
involving or relating to (i) any transaction contemplated by this Agreement or
(ii) any action, activity, circumstance, condition, conduct, event, fact,
failure to act, incident, occurrence, plan, practice, situation, status or
transaction on or before the Closing Date involving DMI or its business or any
Shareholder.

 

8.8 Customer And Other Business Relationships. After the Closing, DMI will
cooperate with NEWCO in its efforts to continue and maintain for the benefit of
NEWCO those business relationships of DMI existing prior to the Closing and
relating to the business to be

 

62



--------------------------------------------------------------------------------

operated by NEWCO after the Closing, including relationships with lessors,
employees, regulatory authorities, licensors, customers, suppliers and others,
and DMI will satisfy the Retained Liabilities in a manner that is not
detrimental to any of such relationships. DMI will refer to NEWCO all inquiries
relating to such business. Neither DMI nor any of its officers, employees,
agents or shareholders shall take any action that would tend to diminish the
value of the Assets after the Closing or that would interfere with the business
of NEWCO to be engaged in after the Closing, including disparaging the name or
business of NEWCO.

 

8.9 Retention Of And Access To Records. After the Closing Date, NEWCO shall
retain for a period consistent with NEWCO’s record-retention policies and
practices those records of DMI delivered to NEWCO. NEWCO also shall provide DMI
and Shareholders reasonable access thereto, during normal business hours and on
at least three (3) Business Days’ prior written notice, to enable them to
prepare financial statements or tax returns or deal with tax audits. After the
Closing Date, DMI shall provide NEWCO reasonable access to records that are
Excluded Assets, during normal business hours and on at least three (3) Business
Days’ prior written notice, for any reasonable business purpose specified by
NEWCO in such notice.

 

8.10 Further Assurances. The Parties shall cooperate reasonably with each other
in connection with any steps required to be taken as part of its obligations
under this Agreement, and shall (i) furnish upon request to each other such
further information; (ii) execute and deliver to each other such other
documents; and (iii) do such other acts and things, all as the other Party may
reasonably request for the purpose of carrying out the intent of this Agreement
and the transactions contemplated by this Agreement.

 

8.11 Maintenance. For the balance of any term for which DMI agreed to provide
maintenance services to any Person listed on Schedule 3.18(c), NEWCO will
provide such Person maintenance services; provided, however, that as used in
this Section 8.11, the term “maintenance services” shall be limited to: (i)
telephone hotline support provided during the hours of 8:00 a.m. to 5:00 p.m.
CST, (ii) access to periodic upgrades of new versions of or enhancements to
DMI’s Software licensed by the maintenance customers as they become available,
and (iii) access to NEWCO’s customer support web site to retrieve new releases
of DMI’s Software already licensed by such maintenance customer and to send and
receive messages from NEWCO electronically concerning DMI’s Software; and
provided further that Newco shall not be obligated to provide maintenance
services to any Person listed on Schedule 3.18(c) in regard to the DMI Software
Product known as DS Enterprise. Nothing in this Agreement shall be construed to
create any obligation on the part of NEWCO to provide any other services to any
Person.

 

8.12 Name Change. On or before the Closing Date, DMI shall (i) amend its
articles of incorporation and take all other actions necessary to change its
name to one sufficiently dissimilar to DMI’s current name, in NEWCO’s judgment,
to avoid confusion and (ii) take all actions requested by NEWCO to enable NEWCO
to change its name to DMI’s present name.

 

63



--------------------------------------------------------------------------------

9. SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.

 

9.1 Survival of Representations.

 

(a) Except as set forth in Section 9.1(b) of this Agreement, the respective
representations and warranties of DMI and NEWCO contained in this Agreement or
in any Schedule, Exhibit, or certificate delivered pursuant to this Agreement
shall survive the purchase and sale of the Assets pursuant to this Agreement for
a period of thirty-six (36) months after the Closing Date.

 

(b) The representations and warranties contained in 3.1 (Authority and
Enforceability), 3.4 (Capital Stock), 3.29 (Brokers’ or Finders’ Fees), 4.1
(Existence and Good Standing of NEWCO; Power and Authority) and 4.3 (Brokers’ or
Finders’ Fees) shall survive indefinitely. The representations and warranties
contained in Sections 3.16 (Intellectual Property) shall survive for a period of
sixty (60) months after the Closing Date. The representations and warranties
contained in Sections 3.14 (Taxes), 3.20 (Employee Benefit Plans) and 3.21
(Environmental Laws and Regulations) shall survive until sixty (60) days after
the expiration of the applicable statute of limitations period (after giving
effect to any waivers and extensions thereof).

 

9.2 Indemnification.

 

(a) DMI and Shareholders, jointly and severally, agree to indemnify and hold
NEWCO and its Related Persons and its stockholders, officers, directors,
employees, agents, successors and assigns (each a “NEWCO Indemnitee”), harmless
on an after tax basis from and against any damages, losses, liabilities,
penalties, obligations, claims of any kind, interest or expenses (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”), suffered,
incurred, or paid, directly or indirectly, through application of DMI’s or
NEWCO’s assets or otherwise, as a result of, in connection with or arising out
of:

 

  (i) the failure of any representation or warranty made by DMI or any
Shareholder in this Agreement (whether or not contained in Section 3) or in any
Schedule, Exhibit or certificate delivered pursuant to this Agreement (other
than pursuant to Section 3.14 (Taxes)) to be true and correct in all respects as
of the date of this Agreement and as of the Closing Date (without giving effect
to any “materiality”, “material adverse effect” or similar qualification and
without giving effect to any knowledge qualification),

 

  (ii) any breach by DMI or any Shareholder of any of its covenants or
agreements contained in this Agreement or in any other certificate, document,
writing, or instrument delivered by DMI or any Shareholder pursuant to this
Agreement,

 

  (iii) any claim made by any employee for severance, termination, or retention
pay or benefits under any Employee Benefit Plan, or any policy, program, or
arrangement that is sponsored by DMI, including any such plan covered by ERISA
or the Code or pursuant to Section 5.10,

 

64



--------------------------------------------------------------------------------

  (iv) any suit or claim of violation of any employment-related law brought
against the NEWCO based upon any actions taken by DMI or any of its Related
Persons,

 

  (v) any Indebtedness of DMI that is not taken into account in the final
determination of the Purchase Price pursuant to Section 2 of this Agreement and
remains outstanding on the Closing Date,

 

  (vi) any Loss arising out of or related to an Excluded Asset or Retained
Liability,

 

  (vii) any Liability arising out of the ownership or operation of the Assets
prior to the Closing Date other than the Assumed Liabilities,

 

  (viii) any brokerage or finder’s fees or commissions or similar payments based
upon any agreement or understanding made, or alleged to have been made, by any
Person with DMI or any Shareholder (or any Person acting on their behalf) in
connection with any of the transactions contemplated by this Agreement,

 

  (ix) any noncompliance with any Bulk Sales Laws or fraudulent transfer law in
respect of the Contemplated Transactions; or

 

  (x) any liability under the WARN Act or any similar state or local Law that
may result from an “Employment Loss,” as that term is defined by 29 U.S.C. sect.
2101(a)(6), caused by an action of DMI prior to the Closing or by NEWCO’s
decision not to hire previous employees of DMI.

 

(b) NEWCO agrees to indemnify and hold DMI and its Related Persons and its
shareholders, officers, directors, employees, agents, successors and assigns
(other than DMI and its Subsidiaries) (each a “DMI Indemnitee”) harmless from
and against Losses suffered, incurred or paid, directly or indirectly, as a
result of, in connection with or arising out of (i) the failure of any
representation or warranty made by NEWCO in this Agreement (whether or not
contained in Section 4) or in any Schedule, Exhibit or certificate delivered
pursuant to this Agreement to be true and correct in all respects as of the date
of this Agreement and as of the Closing Date, and (ii) any breach by NEWCO of
any of its covenants or agreements contained herein.

 

(c) The obligations to indemnify and hold harmless pursuant to Section 9.2(a)(i)
shall survive the consummation of the transactions contemplated by this
Agreement for the time periods set forth in Section 9.1, except for claims for
indemnification asserted prior to the end of such periods, which claims shall
survive until final resolution thereof. The obligations to indemnify and hold
harmless pursuant to Sections 5.10 and 9.2(a)(ii) through (x) shall survive the
consummation of the transactions contemplated by this Agreement for an
indefinite period.

 

9.3 Indemnification Procedure.

 

(a) Within a reasonable period of time after the incurrence of any Losses by any
Person entitled to indemnification pursuant to Section 9.2 hereof (an
“Indemnified Party”), including, any claim by a third party described in Section
9.4 that might give rise to indemnification under this Agreement, the
Indemnified Party shall deliver to the Party from which indemnification is
sought (the “Indemnifying Party”) a certificate in the form of Exhibit 9.3(a)
(the “Certificate”), which Certificate shall:

 

  (i) state that the Indemnified Party has paid or properly accrued Losses or
anticipates that it will incur liability for Losses for which such Indemnified
Party is entitled to indemnification pursuant to this Agreement; and

 

65



--------------------------------------------------------------------------------

  (ii) specify in reasonable detail each individual item of Loss included in the
amount so stated, the date such item was paid or properly accrued, the basis for
any anticipated liability and the nature of the misrepresentation, breach of
warranty, breach of covenant or claim to which each such item is related and the
computation of the amount to which such Indemnified Party claims to be entitled
under this Agreement.

 

(b) If the Indemnifying Party objects to the indemnification of an Indemnified
Party in respect of any claim or claims specified in any Certificate, the
Indemnifying Party shall, within ten (10) days after receipt by the Indemnifying
Party of such Certificate, deliver to the Indemnified Party a notice to such
effect and the Indemnifying Party and the Indemnified Party shall, within the
thirty (30) day period beginning on the date of receipt by the Indemnified Party
of such objection, attempt in good faith to agree upon the rights of the
respective Parties with respect to each of such claims to which the Indemnifying
Party shall have so objected. If the Indemnified Party and the Indemnifying
Party shall succeed in reaching agreement on its rights with respect to any of
such claims, the Indemnified Party and the Indemnifying Party shall promptly
prepare and sign a memorandum setting forth such agreement. Should the
Indemnified Party and the Indemnifying Party be unable to agree as to any
particular item or items or amount or amounts, then the Indemnified Party and
the Indemnifying Party shall submit such dispute to a court of competent
jurisdiction. The Party that receives a final judgment in such dispute shall be
indemnified and held harmless for all reasonable attorney and consultant’s fees
or expenses by the other Party.

 

(c) “Agreed Claims” are: (i) claims for Losses specified in any Certificate to
which an Indemnifying Party shall not object in writing within ten (10) days of
receipt of such Certificate, (ii) claims for Losses covered by a memorandum of
agreement of the nature described in Section 9.3(b), (iii) claims for Losses the
validity and amount of which have been the subject of judicial determination as
described in Section 9.3(b), and (iv) claims for Losses the validity and amount
of which shall have been the subject of a final judicial determination, or shall
have been settled with the consent of the Indemnifying Party, as described in
Section 9.4. Within ten (10) days of the determination of the amount of any
Agreed Claims, the Indemnifying Party shall pay to the Indemnified Party an
amount equal to the Agreed Claim by wire transfer in immediately available funds
to the bank account or accounts designated by the Indemnified Party in a notice
to the Indemnifying Party not less than two (2) Business Days prior to such
payment.

 

9.4 Third Party Claims.

 

(a) If a claim by a third party is made against any Indemnified Party, and if
such Party intends to seek indemnity with respect thereto under this Section 9,
such Indemnified Party shall promptly notify the Indemnifying Party of such
claims; provided, however, that the failure to so notify shall not relieve the
Indemnifying Party of its obligations under this Agreement, except to the extent
that the Indemnifying Party is actually and materially prejudiced thereby.

 

66



--------------------------------------------------------------------------------

(b) The Indemnifying Party shall have thirty (30) days after receipt of such
notice to assume the conduct and control, through counsel reasonably acceptable
to the Indemnified Party at the expense of the Indemnifying Party, of the
settlement or defense thereof and the Indemnified Party shall cooperate with it
in connection therewith; provided, however, that:

 

  (i) it is reasonably anticipated by the Indemnified Party that the
Indemnifying Party shall permit the Indemnified Party to participate in such
settlement or defense through counsel chosen by such Indemnified Party;
provided, however, that the fees and expenses of such counsel shall be borne by
such Indemnified Party, and

 

  (ii) the Indemnifying Party shall promptly be entitled to assume the defense
of such action only to the extent the Indemnifying Party acknowledges its
indemnity obligation and assumes and holds such Indemnified Party harmless from
and against the full amount of any Loss resulting therefrom; provided, further,
that the Indemnifying Party shall not be entitled to assume control of such
defense and shall pay the fees and expenses of counsel retained by the
Indemnified Party if:

 

  (A) the claim for indemnification relates to or arises in connection with any
criminal Proceeding, action, indictment, allegation or investigation;

 

  (B) the claim seeks an injunction or equitable relief against the Indemnified
Party;

 

  (C) the Indemnified Party has been advised in writing by counsel that a
reasonable likelihood exists of a conflict of interest between the Indemnifying
Party and the Indemnified Party;

 

  (D) the Indemnified Party reasonably believes an adverse determination with
respect to the Proceeding or other claim giving rise to such claim for
indemnification would be detrimental to or injure the Indemnified Party’s
reputation or future business prospects; or

 

  (E) upon petition by the Indemnified Party, the appropriate court rules that
the Indemnifying Party failed or is failing to vigorously prosecute or defend
such claim.

 

Any Indemnified Party shall have the right to employ separate counsel in any
such action or claim and to participate in the defense thereof, but the fees and
expenses of such counsel shall not be at the expense of the Indemnifying Party
unless:

 

  (i) the Indemnifying Party shall have failed, within a reasonable time after
having been notified by the Indemnified Party of the existence of such claim as
provided in the preceding sentence, to assume the defense of such claim,

 

67



--------------------------------------------------------------------------------

  (ii) the employment of such counsel has been specifically authorized in
writing by the Indemnifying Party, which authorization shall not be unreasonably
withheld, or

 

  (iii) the named parties to any such action (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party and such
Indemnified Party shall have been advised in writing by such counsel that there
may be one or more legal defenses available to the Indemnified Party which are
not available to the Indemnifying Party, or available to the Indemnifying Party
the assertion of which would be adverse to the interests of the Indemnified
Party.

 

So long as the Indemnifying Party is reasonably contesting any such claim in
good faith, the Indemnified Party shall not pay or settle any such claim.
Notwithstanding the foregoing, the Indemnified Party shall have the right to pay
or settle any such claim; provided, however, that in such event it shall waive
any right to indemnity therefor by the Indemnifying Party for such claim unless
the Indemnifying Party shall have consented to such payment or settlement. If
the Indemnifying Party does not notify the Indemnified Party within thirty (30)
days after the receipt of the Indemnified Party’s notice of a claim of indemnity
under this Agreement that it elects to undertake the defense thereof, the
Indemnified Party shall have the right to contest, settle, or compromise the
claim, but shall not thereby waive any right to indemnity therefor pursuant to
this Agreement. The Indemnifying Party shall not, except with the consent of the
Indemnified Party, enter into any settlement that is not entirely indemnifiable
by the Indemnifying Party pursuant to this Section 9 and does not include as an
unconditional term thereof the giving by the Person or Persons asserting such
claim to all Indemnified Parties of an unconditional release from all liability
with respect to such claim or consent to entry of any judgment. The Indemnifying
Party and the Indemnified Party shall cooperate with each other in all
reasonable respects in connection with the defense of any claim, including
making available records relating to such claim and furnishing, without expense
to the Indemnifying Party and/or its counsel, such employees of the Indemnified
Party as may be reasonably necessary for the preparation of the defense of any
such claim or for testimony as witnesses in any Proceeding relating to such
claim.

 

10. TERMINATION AND ABANDONMENT.

 

10.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned, at any time prior to the Closing:

 

  (i) by mutual consent of DMI, on the one hand, and of NEWCO, on the other
hand;

 

  (ii) by any Party if the Closing shall not have occurred by October 31, 2004;
provided, however, that the right to terminate this Agreement under this Section
10.1(ii) shall not be available to any Party whose failure to fulfill any
obligation under this Agreement shall be the cause of the failure of the Closing
to occur on or before such date;

 

  (iii) by DMI, on the one hand, or NEWCO, on the other hand, if there has been
a Breach of any covenant or a Breach of any representation or warranty of NEWCO
or DMI, respectively, which Breach would cause the failure of any condition
precedent set forth in Section 6 or 7, as the case may be; provided, however,
that

 

68



--------------------------------------------------------------------------------

any such Breach of a covenant or representation or warranty (if capable of being
cured) has not been cured within ten (10) Business Days following receipt by the
breaching Party of written notice of such Breach;

 

  (iv) by any Party, if there shall be any Law of any competent Governmental or
Regulatory Authority that makes consummation of the transactions contemplated
hereby, illegal or otherwise prohibited or if any Order of any competent
authority prohibiting such transactions is entered; or

 

  (v) by NEWCO if there has been a Material Adverse Change with respect to DMI.

 

10.2 Effect of Termination. If this Agreement is terminated pursuant to Section
10.1 by NEWCO, on the one hand, or DMI, on the other hand, written notice
thereof shall be given to the other Party specifying the provision of Section
10.1 pursuant to which such termination is made, and this Agreement shall be
terminated and there shall be no liability under this Agreement on the part of
NEWCO or DMI, except that the provisions of Section 5.3(b) (Confidentiality),
Section 5.5 (Public Announcements), Section 10.1 (Termination), this Section
10.2 (Effect of Termination), Section 11.1 (Expenses), Section 11.2 (Governing
Law) and Section 11.3 (Jurisdiction) shall survive any termination of this
Agreement. Nothing in this Section 10.2 shall relieve any Party of liability for
any breach of this Agreement.

 

11. MISCELLANEOUS.

 

11.1 Expenses. The Parties shall pay all of their own expenses relating to the
transactions contemplated by this Agreement, including the fees and expenses of
its counsel and financial advisers. DMI shall be responsible for all expenses of
DMI and its Subsidiaries relating to the transactions contemplated by this
Agreement.

 

11.2 Governing Law. The interpretation and construction of this Agreement, and
all matters relating hereto, shall be governed, enforced, and construed in
accordance with the laws of the State of Georgia applicable to agreements
executed and to be performed solely within such State.

 

11.3 Jurisdiction. Any judicial Proceeding brought against any of the Parties on
any dispute arising out of this Agreement or any matter related hereto may be
brought in the courts of the State of Georgia, or in the United States District
Court for the Northern District of Georgia, and, by execution and delivery of
this Agreement, each of the Parties accepts the exclusive jurisdiction of such
courts, and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement. The foregoing consents to jurisdiction and
appointments of agents to receive service of process shall not constitute
general consents to service of process in the State of Georgia for any purpose
except as provided above and shall not be deemed to confer rights on any Person
other than the respective Parties. The prevailing Party or Parties in any such
litigation shall be entitled to receive from the losing Party or Parties all
costs and expenses, including reasonable counsel fees, incurred by the
prevailing Party or Parties. Each of the Parties agrees that service of any
process, summons, notice or document by U.S. registered mail to such Party’s
address set forth below shall be effective service of process for any Proceeding

 

69



--------------------------------------------------------------------------------

with respect to any matters for which it has submitted to jurisdiction pursuant
to this Section 11.3.

 

11.4 Notices. Any notice or other communication required or permitted under this
Agreement shall be deemed to have been duly given (i) five Business Days
following deposit in the mails if sent by registered or certified mail, postage
prepaid, (ii) when sent, if sent by facsimile transmission, if receipt thereof
is confirmed by telephone, (iii) when delivered, if delivered personally to the
intended recipient and (iv) two Business Days following deposit with a
nationally recognized overnight courier service, in each case addressed as
follows:

 

if to NEWCO, to

 

Demand Management, Inc.

470 East Paces Ferry Road, N.E.

Atlanta, GA 30305

Telephone: (404) 261-4381

Facsimile: (404) 264-5256

Attn: J. Michael Edenfield

 

with a copy to

 

Holland & Knight LLP

One Atlantic Center, Suite 2000

1201 West Peachtree Street, N.E.

Atlanta, GA 30309

Telephone: (404) 817-8500

Facsimile: (404) 881-0470

Attn: James R. McGuone, Esq.

 

and if to DMI, to

 

   

Demand Management, Inc.

   

150 N. Meramec Suite 400

--------------------------------------------------------------------------------

   

St. Louis, MO 63105

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

Telephone:

 

314-727-4448

--------------------------------------------------------------------------------

   

Facsimile:

 

314-727-4782

--------------------------------------------------------------------------------

   

Attn: Michael Campbell

 

with a copy to:

 

Stephen M. Hereford

9904 Clayton Road

St. Louis, Missouri 63124

Telephone: (314) 567-6770

Facsimile: (314) 567-6780

Attn: Stephen M. Hereford

 

70



--------------------------------------------------------------------------------

    And if to Shareholders to:     Stephen Johnston    

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

    And     Michael Campbell    

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

or such other address or number as shall be furnished in writing by any such
Party.

 

11.5 Assignment; Parties in Interest. This Agreement may not be transferred,
assigned, pledged or hypothecated by any Party without the express written
consent of the other Party, other than by operation of law; provided, however,
that NEWCO may assign its rights, interests, and obligations under this
Agreement (i) to any direct or indirect wholly owned Subsidiary of NEWCO and
(ii) in connection with the transfer by NEWCO of all or substantially all of its
capital stock and/or assets; provided, further, that if NEWCO makes any
assignment referred to in (i) above, NEWCO shall remain liable under this
agreement. This Agreement shall be binding upon and shall inure to the benefit
of the Parties and its heirs, executors, administrators, successors and
permitted assigns. Any purported assignment in violation of the above shall be
void and of no effect to transfer any right under this Agreement.

 

11.6 Counterparts. This Agreement may be executed in two or more counterparts,
all of which taken together shall constitute one instrument.

 

11.7 Entire Agreement. This Agreement, including the other documents referred to
herein that form a part hereof, contains the entire understanding of the Parties
with respect to the subject matter contained herein and therein. This Agreement
supersedes all prior agreements and understandings between the Parties with
respect to such subject matter.

 

11.8 Amendments. This Agreement may not be changed, and any of the terms,
covenants, representations, warranties and conditions cannot be waived, except
pursuant to an instrument in writing signed by NEWCO and DMI or, in the case of
a waiver, by the Party waiving compliance.

 

11.9 Severability. If any term, provision, agreement, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void, or unenforceable, the remainder of the terms, provisions,
agreements, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party. Upon such a
determination, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a reasonably acceptable manner in order that the transactions
contemplated hereby may be consummated as originally contemplated to the fullest
extent possible.

 

71



--------------------------------------------------------------------------------

11.10 Third Party Beneficiaries. Each Party intends that this Agreement shall
not benefit or create any right or cause of action in or on behalf of any Person
other than the Parties.

 

11.11 No Strict Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event any ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by all Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement.

 

11.12 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION AS BETWEEN ANY OF THE PARTIES
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR DISPUTES RELATING HERETO.
EACH OF THE PARTIES TO THIS AGREEMENT (I) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY OR PARTIES
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.12.

 

[SEE NEXT PAGE FOR SIGNATURE BLOCKS]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of DMI, Shareholders and NEWCO has individually or
caused its corporate name to be hereunto subscribed by its officer thereunto
duly authorized, all as of the day and year first above written.

 

DEMAND MANAGEMENT, INC. (Georgia)

By:

 

/s/    J. Michael Edenfield

--------------------------------------------------------------------------------

Name:

 

J. Michael Edenfield

--------------------------------------------------------------------------------

Title:

 

Chairman

--------------------------------------------------------------------------------

DEMAND MANAGEMENT, INC. (Missouri)

By:

 

/s/    Michael W. Campbell

--------------------------------------------------------------------------------

Name:

 

Michael W. Campbell

--------------------------------------------------------------------------------

Title:

 

President & CEO

--------------------------------------------------------------------------------

   

/s/    Stephen Johnston

--------------------------------------------------------------------------------

Stephen Johnston

   

/s/    Michael Campbell

--------------------------------------------------------------------------------

Michael Campbell

 

73